[orionfourthamendment001.jpg]
Execution Version FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”), is made and entered into as of July 31,
2018, by and among ORION GROUP HOLDINGS, INC., a Delaware corporation (formerly
known as Orion Marine Group, Inc.) (the “Borrower”), certain Subsidiaries of the
Borrower designated as “Guarantors” on the signature pages hereof (together with
the Borrower, the “Credit Parties”), the Lenders (as defined below) party hereto
constituting the Required Lenders (as defined in the Credit Agreement as defined
below), and REGIONS BANK, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Agent”). W I T N E S S E T H: WHEREAS, the
Borrower, the Guarantors, certain banks and other financial institutions from
time to time party thereto (the “Lenders”) and the Agent are parties to a
certain Credit Agreement, dated as of August 5, 2015 (as amended by that certain
First Amendment to Credit Agreement, dated as of April 27, 2016, that certain
Second Amendment to Credit Agreement, dated as of July 28, 2017, that certain
Third Amendment to Credit Agreement, dated as of November 7, 2017, and as
further amended, restated, supplemented, increased, extended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made loans and
certain other financial accommodations available to the Borrower; and WHEREAS,
the Borrower has requested that the Required Lenders and the Agent (i) amend
certain provisions of the Credit Agreement and (ii) waive any Default or Event
of Default that may have occurred and are continuing as of the date hereof in
connection with the failure of the Credit Parties to cause the joinder of the
New Guarantors (as defined below) to the Credit Agreement and the other
applicable Credit Documents in accordance with the Credit Agreement, and, in
each case, subject to the terms and conditions hereof, the Required Lenders and
the Agent are willing to do so. NOW, THEREFORE, for good and valuable
consideration, the sufficiency and receipt of which are acknowledged, the
Borrower, the Guarantors, the Required Lenders and the Agent agree as follows:
1. Amendments to Credit Agreement. From and after the Fourth Amendment Effective
Date (as hereinafter defined), the Credit Agreement is amended pursuant to this
Amendment and amendments to the Credit Agreement prior to the date hereof to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”). 2.
Amendments to Appendices to Credit Agreement. From and after the Fourth
Amendment Effective Date, (a) Appendix A to the Credit Agreement is amended and
restated in its entirety pursuant to this Amendment as set forth on Annex B to
this Amendment and (b) those



--------------------------------------------------------------------------------



 
[orionfourthamendment002.jpg]
certain Schedules attached as Annex C to this Amendment shall replace the
corresponding Schedules to the Credit Agreement to reflect amendments pursuant
to this Amendment. All other Appendices, Schedules and Exhibits to the Credit
Agreement shall not be modified or otherwise affected. 3. Conditions Precedent.
Completion of the following to the satisfaction of the Agent and the Required
Lenders shall constitute express conditions precedent to the effectiveness of
the amendments set forth in this Amendment (and the date on which all of the
foregoing shall have occurred as determined by the Agent being called herein the
“Fourth Amendment Effective Date”): (a) Executed Credit Documents. Receipt by
the Agent of counterparts of this Amendment duly executed by the parties hereto.
(b) Fees and Expenses. The Agent shall have confirmation that all fees and
expenses required to be paid on or before the Fourth Amendment Effective Date
have been paid, including the fees and expenses of King & Spalding LLP. (c) No
Default or Event of Default. Immediately before and after giving effect to the
amendments contemplated hereby, no Default or Event of Default exists other than
the Designated Defaults (as defined below). (d) Closing Certificate A
certificate from an Authorized Officer of the Borrower, in form and substance
reasonably satisfactory to the Agent and the Lenders, confirming, among other
things, (i) all consents, approvals, authorizations, registrations, or filings
required to be made or obtained by the Borrower and the other Credit Parties, if
any, in connection with this Amendment and the other Credit Documents
contemplated to be executed and delivered in connection herewith and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (ii) no investigation or inquiry by any Governmental Authority
regarding the Amended Credit Agreement and the other Credit Documents
contemplated to be executed and delivered in connection herewith and the
transactions contemplated herein and therein is ongoing, (iii) the financings
and the transactions contemplated by this Amendment and the other Credit
Documents contemplated to be executed and delivered in connection herewith are
in compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations), (iv) since the date of the
most-recent annual audited financial statements for the Borrower, there has been
no event or circumstance which could be reasonably expected to have a Material
Adverse Effect, and (v) the Borrower, individually, and the Borrower and its
Subsidiaries, taken as a whole, are Solvent after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto. (e) Organizational Documents. Receipt by the Agent of the following:
(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority and by
an 2



--------------------------------------------------------------------------------



 
[orionfourthamendment003.jpg]
Authorized Officer of such Credit Party or, in the alternative, a certification
from an Authorized Officer of each Credit Party that such Credit Party’s
articles of incorporation, certificate of organization or formation, or other
like document delivered on the Closing Date (or later date, as applicable)
remains true and complete as of the Fourth Amendment Effective Date. (ii)
Organizational Documents Certificate. (A) Copies of bylaws, operating agreement,
partnership agreement or like document or a certification from an Authorized
Officer that the bylaws, operating agreement, partnership agreement or like
document delivered on the Closing Date (or later date, as applicable) remain
true and complete as of the Fourth Amendment Effective Date (or certified
updates as applicable), (B) copies of resolutions approving the transactions
contemplated in connection with the financing and authorizing execution and
delivery of the Credit Documents contemplated to be executed and delivered in
connection therewith, and (C) incumbency certificates, for each of the Credit
Parties or a certification from an Authorized Officer that each officer listed
in the incumbency certificate delivered on the Closing Date (or later date, as
applicable) remains duly authorized to execute and deliver on behalf of such
Credit Party this Amendment and each other Credit Document contemplated to be
executed and delivered in connection therewith by such Credit Party, in each
case certified by an Authorized Officer in form and substance reasonably
satisfactory to the Agent. (iii) Good Standing Certificate. Copies of
certificates of good standing, existence or the like of a recent date for each
of the Credit Parties from the appropriate Governmental Authority of its
jurisdiction of formation, incorporation or organization. (f) Opinions of
Counsel. Receipt by the Agent of customary opinions of counsel for each of the
Credit Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of this Amendment and the other Credit
Documents contemplated to be executed and delivered in connection therewith and
the enforceability thereof. (g) Funding Notice; Funds Disbursement Instructions.
Receipt by the Agent of (i) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Fourth Amendment Effective Date and (ii) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Fourth Amendment Effective
Date. (h) UCC Searches. Receipt by the Agent of (i) searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of each Credit
Party and each jurisdiction where any Collateral is located and (ii) tax lien
and judgment searches, in each case, evidencing that no Liens exist other than
Permitted Liens. 3



--------------------------------------------------------------------------------



 
[orionfourthamendment004.jpg]
4. Waivers. Upon satisfaction of the conditions set forth in Section 3 hereof,
the Agent and the Required Lenders waive any Default or Event of Default
(collectively, the “Designated Defaults”) that may have occurred: (a) under
Section 9.1(c) of the Credit Agreement as a result of the failure of the Credit
Parties to (i) cause one hundred percent (100%) of the issued and outstanding
Equity Interests of each Domestic Subsidiary to be subject to a first priority
lien in favor of the Collateral Agent and deliver certain other items in
connection therewith, all as required by, and more particularly described in,
Section 7.12 of the Credit Agreement, (ii) timely notify the Agent in writing of
the information with respect to the New Guarantors (as defined below) as
required by, and more particularly described in, Section 7.14(a) of the Credit
Agreement and (iii) cause certain Domestic Subsidiaries to become Guarantors
within thirty (30) days after the acquisition or formation thereof by executing
and delivering to Agent a Guarantor Joinder Agreement and certain other
documents required in connection therewith, all as required by, and more
particularly described in, Section 7.14(b) of the Credit Agreement; and (b)
under Section 9.1(d) of the Credit Agreement as a result of the conditions to
each Credit Extension in Section 5.2 of the Credit Agreement having not been met
on each Credit Date on which the Designated Defaults existed. The waivers
contained in this Section 4(w) shall only be relied upon and used for the
specific purposes set forth herein, (x) shall not constitute nor be deemed to
constitute a waiver, except as otherwise expressly set forth herein, of any
Default or Event of Default or any term or condition of the Credit Agreement or
the other Credit Documents, (y) shall not constitute nor be deemed to constitute
a consent by the Agent or any Lender to anything other than the specific purpose
set forth herein and (z) shall not constitute a custom or course of dealing
among the parties hereto. 5. Joinders. Upon execution of this Amendment, each of
Orion Marine Group, LLC, a Texas limited liability company (“OMG”), Tony
Bagliore Concrete, Inc., a Texas corporation (doing business as TAS Commercial
Concrete CTX) (“TBCI”), Orion Corporate Services, LLC, a Texas limited liability
company (“OCS”) and Orion Government Services, LLC, a Washington limited
liability company (“OGS”; and together with OMG, TBCI and OCS, each, a “New
Guarantor” and collectively, the “New Guarantors”), acknowledges, agrees and
confirms that such New Guarantor will be deemed to be a party to: (a) the Credit
Agreement and a “Guarantor” for all purposes of the Credit Agreement, and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement. Such New Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Guarantors contained in the Credit Agreement. Without limiting the
generality of the foregoing terms of this clause (a), such New Guarantor hereby,
jointly and severally together with the other Guarantors, guarantees to each
holder of the Obligations and the Agent, as provided in Section 4 of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof; 4



--------------------------------------------------------------------------------



 
[orionfourthamendment005.jpg]
(b) the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. Such New Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this clause (b), such New Guarantor hereby grants,
pledges and assigns to the Collateral Agent, for the benefit of the holders of
the Obligations, a continuing security interest in any and all right, title and
interest of such New Guarantor in and to the Collateral (as defined in the
Security Agreement) of such New Guarantor to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations; (c) the Pledge Agreement, and shall
have all the rights and obligations of a “Pledgor” (as such term is defined in
the Pledge Agreement) thereunder as if it had executed the Pledge Agreement.
Such New Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all the terms, provisions and conditions contained in the Pledge
Agreement. Without limiting the generality of the foregoing terms of this clause
(c), such New Guarantor hereby pledges and assigns to the Collateral Agent, for
the benefit of the holders of the Obligations, and grants to the Collateral
Agent, for the benefit of the Lenders, a continuing security interest in any and
all right, title and interest of such New Guarantor in and to Pledged Collateral
(as such term is defined in the Pledge Agreement); and (d) Each New Guarantor
hereby represents and warrants to the Agent and the Lenders that (i) such New
Guarantor’s exact legal name and state of formation are set forth on the
signature pages hereto, (ii) such New Guarantor’s taxpayer identification number
and organization number are set forth on Annex D hereto, (iii) other than as set
forth on Annex D hereto, such New Guarantor has not changed its legal name,
changed its state of formation, been party to a merger, consolidation or other
change in structure in the five years preceding the date hereof and (iv) Annex D
hereto lists each Subsidiary of such New Guarantor, together with (A)
jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by such New Guarantor (directly or indirectly) of such
Equity Interests and (D) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. 6. Representations and Warranties. As of the Fourth
Amendment Effective Date, after giving effect to this Amendment, the
representations and warranties contained in the Amended Credit Agreement and in
the other Credit Documents are true and correct in all material respects (or,
with respect to any such representation or warranty that is modified by
materiality or Material Adverse Effect, are true and correct in all respects) on
and as of the Fourth Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, and no event has occurred and
is continuing or would result from the consummation of this Amendment and the
transactions contemplated hereby that would constitute an Event of Default or a
Default. 5



--------------------------------------------------------------------------------



 
[orionfourthamendment006.jpg]
7. Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement, as amended hereby, and each other Credit Document to which
it is a party and acknowledges and reaffirms (a) that it is bound by all terms
of the Credit Agreement, as amended hereby, and such other Credit Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations. 8. Release of Claims and Covenant Not
to Sue. (a) On the Fourth Amendment Effective Date, in consideration of the
Required Lenders’ and the Agent’s agreements contained in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Credit Party, on behalf of itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (each Credit Party and all such other Persons being hereinafter
referred to collectively as the “Releasing Parties” and individually as a
“Releasing Party”), hereby absolutely, unconditionally, and irrevocably
releases, remises, and forever discharges Agent, each Lender, and each of their
respective successors and assigns, and their respective present and former
shareholders, members, managers, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives (Agent, Lenders, and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from any and all demands, actions, causes
of action, suits, damages, and any and all other claims, counterclaims,
defenses, rights of set-off, demands, and liabilities whatsoever (individually,
a “Claim” and collectively, “Claims”) of every kind and nature, known or
unknown, suspected or unsuspected, at law or in equity, which any Releasing
Party or any of its successors, assigns, or other legal representatives may now
or hereafter own, hold, have, or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause, or thing
whatsoever which arises at any time on or prior to the date of this Amendment
for or on account of, in relation to, or in any way in connection with this
Amendment, the Credit Agreement, any of the other Credit Documents, or any of
the transactions hereunder or thereunder. (b) Each Credit Party understands,
acknowledges, and agrees that the release set forth above may be pleaded as a
full and complete defense to any Claim and may be used as a basis for an
injunction against any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the provisions of such
release. (c) Each Credit Party agrees that no fact, event, circumstance,
evidence, or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute, and unconditional
nature of the release set forth above. (d) On and after the Fourth Amendment
Effective Date, each Credit Party hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Credit Party pursuant to clause (a) of this Section. If any Credit Party
violates the foregoing covenant, the Borrower, for itself and its successors and
assigns, and its present and former members, 6



--------------------------------------------------------------------------------



 
[orionfourthamendment007.jpg]
managers, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives, and
other representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation. 9. Effect of
Amendment. Except as set forth expressly herein, all terms of the Credit
Agreement, as amended hereby, and the other Credit Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Borrower to the Lenders and the Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement or the other Credit Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Credit
Documents. This Amendment shall constitute a Credit Document for all purposes of
the Credit Agreement. 10. Governing Law. This Amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.
11. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto. 12. Counterparts. This Amendment may be executed
by one or more of the parties hereto in any number of separate counterparts,
each of which shall be deemed an original and all of which, taken together,
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof. 13. Binding Nature. This Amendment shall be binding
upon and inure to the benefit of the parties hereto, their respective
successors, successors-in-titles, and assigns. 14. Entire Understanding. This
Amendment sets forth the entire understanding of the parties with respect to the
matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect thereto. [Signature Pages To
Follow] 7



--------------------------------------------------------------------------------



 
[orionfourthamendment008.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment009.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment010.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment011.jpg]
AGENT: REGIONS BANK, as Administrative Agent and as Collateral Agent and as a
Lender By: CIiIIiIIi. Name: Iliana Suarez Title: Vice President Orion Signature
Page to Fourth Amendment



--------------------------------------------------------------------------------



 
[orionfourthamendment012.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment013.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment014.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment015.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment016.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment017.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment018.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment019.jpg]




--------------------------------------------------------------------------------



 
[orionfourthamendment020.jpg]
ANNEX A Amended Credit Agreement [Attached]



--------------------------------------------------------------------------------



 
[orionfourthamendment021.jpg]
CONFORMED THROUGH AMENDMENT NO. 1 DATED AS OF APRIL 27, 2016 AND AMENDMENT NO. 2
DATED AS OF JULY 28, 2017 AND AMENDMENT NO. 3 DATED AS OF NOVEMBER 6,7, 2017 AND
AMENDMENT NO. 4 DATED AS OF JULY 31, 2018 CREDIT AGREEMENT dated as of August 5,
2015 among ORION GROUP HOLDINGS, INC. as Borrower, CERTAIN SUBSIDIARIES OF THE
BORROWER PARTY HERETO FROM TIME TO TIME, as Guarantors THE LENDERS PARTY HERETO,
REGIONS BANK, as Administrative Agent and Collateral Agent and BANK OF AMERICA,
N.A., and BOKF, NA DBA BANK OF TEXAS and BRANCH BANKING AND TRUST COMPANY, as
Co-Syndication Agents, REGIONS CAPITAL MARKETS, a division of Regions Bank, as
Lead Arranger and Book Manager DMSLIBRARY01\28783273.v7DMSLIBRARY01\28783273.v12



--------------------------------------------------------------------------------



 
[orionfourthamendment022.jpg]
TABLE OF CONTENTS Page Section 1. DEFINITIONS AND INTERPRETATION 1 Section 1.1
Definitions. 12 Section 1.2 Accounting Terms. 3234 Section 1.3 Rules of
Interpretation. 3334 Section 2 LOANS AND LETTERS OF CREDIT 3435 Section 2.1
Revolving Loans and Term Loan ALoans. 3435 Section 2.2 Swingline Loans. 3840
Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein. 4143 Section 2.4 Pro Rata Shares; Availability of Funds. 4546 Section
2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes. 4648 Section
2.6 Scheduled Principal Payments. 4648 Section 2.7 Interest on Loans. 4749
Section 2.8 Conversion/Continuation. 4951 Section 2.9 Default Rate of Interest.
5052 Section 2.10 Fees. 5052 Section 2.11 Prepayments/Commitment Reductions.
5254 Section 2.12 Application of Prepayments. 5456 Section 2.13 General
Provisions Regarding Payments. 5556 Section 2.14 Sharing of Payments by Lenders.
5658 Section 2.15 Cash Collateral. 5658 Section 2.16 Defaulting Lenders. 5759
Section 2.17 Removal or Replacement of Lenders. 6061 Section 3 YIELD PROTECTION
6162 Section 3.1 Making or Maintaining LIBOR Loans. 6162 Section 3.2 Increased
Costs. 6264 Section 3.3 Taxes. 6466 Section 3.4 Mitigation Obligations;
Designation of a Different Lending Office. 6769 Section 4 GUARANTY 6769 Section
4.1. The Guaranty. 6769 Section 4.2 Obligations Unconditional. 6870 Section 4.3
Reinstatement. 6971 Section 4.4 Certain Additional Waivers. 6971 Section 4.5
Remedies. 6971 Section 4.6 Rights of Contribution. 6971 Section 4.7 Guarantee of
Payment; Continuing Guarantee. 7071 Section 4.8 Keepwell. 7072 Section 5
CONDITIONS PRECEDENT 7072 Section 5.1 Conditions Precedent to Initial Credit
Extensions. 7072 Section 5.2 Conditions to Each Credit Extension. 7476 Section 6
REPRESENTATIONS AND WARRANTIES 7476 Section 6.1 Organization; Requisite Power
and Authority; Qualification. 7476 Section 6.2 Equity Interests and Ownership.
7577 i



--------------------------------------------------------------------------------



 
[orionfourthamendment023.jpg]
Section 6.3 Due Authorization. 7577 Section 6.4 No Conflict. 7577 Section 6.5
Governmental Consents. 7577 Section 6.6 Binding Obligation. 7577 Section 6.7
Financial Statements. 7577 Section 6.8 No Material Adverse Effect; No Default.
7678 Section 6.9 Tax Matters. 7678 Section 6.10 Properties. 7678 Section 6.11
Environmental Matters. 7880 Section 6.12 No Defaults. 7880 Section 6.13 No
Litigation or other Adverse Proceedings. 7880 Section 6.14 Information Regarding
the Borrower and its Subsidiaries. 7880 Section 6.15 Governmental Regulation.
7880 Section 6.16 Employee Matters. 7981 Section 6.17 Pension Plans. 8082
Section 6.18 Solvency. 8082 Section 6.19 Compliance with Laws. 8082 Section 6.20
Disclosure. 8082 Section 6.21 Insurance. 8183 Section 6.22 Pledge Agreement and
Security Agreement. 8183 Section 6.23 Mortgages[Reserved]. 8283 Section 6.24
Vessel Qualification. 8284 Section 7 AFFIRMATIVE COVENANTS 8284 Section 7.1
Financial Statements and Other Reports. 8284 Section 7.2 Existence. 8486 Section
7.3 Payment of Taxes and Claims. 8486 Section 7.4 Maintenance of Properties.
8587 Section 7.5 Insurance. 8587 Section 7.6 Inspections. 8587 Section 7.7
Lenders Meetings. 8687 Section 7.8 Compliance with Laws and Material Contracts.
8687 Section 7.9 Use of Proceeds. 8688 Section 7.10 Environmental Matters. 8688
Section 7.11 Additional Real Estate Assets. 86[Reserved]. 88 Section 7.12 Pledge
of Personal Property Assets. 88 Section 7.13 Books and Records. 8889 Section
7.14 Additional Subsidiaries. 8889 Section 7.15 Interest Rate Protection. 89
Section 7.16 Covenants Relating to the Vessels. 8990 Section 7.17 Cash
Management. 8990 Section 7.18 Landlord Waivers. 90 Section 7.19 Post Closing
Covenants. 90 Section 8 NEGATIVE COVENANTS 9291 Section 8.1 Indebtedness. 9291
Section 8.2 Liens. 9392 Section 8.3 No Further Negative Pledges. 9593 Section
8.4 Restricted Payments. 9594 ii



--------------------------------------------------------------------------------



 
[orionfourthamendment024.jpg]
Section 8.5 Burdensome Agreements. 9594 Section 8.6 Investments. 9694 Section
8.7 Use of Proceeds. 9695 Section 8.8 Financial Covenants. 96 95 Section 8.9
Fundamental Changes; Disposition of Assets; Acquisitions. 9695 Section 8.10
Disposal of Subsidiary Interests. 9796 Section 8.11 Sales and Lease-Backs. 9796
Section 8.12 Transactions with Affiliates and Insiders. 9796 Section 8.13
Prepayment of Other Funded Debt. 9796 Section 8.14 Conduct of Business. 9897
Section 8.15 Fiscal Year; Accounting Changes. 9897 Section 8.16 Amendments to
Organizational Agreements/Material Agreements. 9897 Section 8.17 Capital
Expenditures. 9897 Section 8.18 Negative Covenants Relating to the Vessels. 9897
Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. 9897 Section 9.1
Events of Default. 9897 Section 9.2 Remedies. 10199 Section 9.3 Application of
Funds. 101100 Section 10 AGENCY 102101 Section 10.1 Appointment and Authority.
102101 Section 10.2 Rights as a Lender. 103102 Section 10.3 Exculpatory
Provisions. 103102 Section 10.4 Reliance by Administrative Agent. 104103 Section
10.5 Delegation of Duties. 104103 Section 10.6 Resignation of Administrative
Agent. 105103 Section 10.7 Non-Reliance on Administrative Agent and Other
Lenders. 106104 Section 10.8 No Other Duties, etc. 106105 Section 10.9
Administrative Agent May File Proofs of Claim. 106105 Section 10.10 Collateral
Matters. 106105 Section 11 MISCELLANEOUS 108107 Section 11.1 Notices;
Effectiveness; Electronic Communications. 108107 Section 11.2 Expenses;
Indemnity; Damage Waiver. 109108 Section 11.3 Set-Off. 111110 Section 11.4
Amendments and Waivers. 111110 Section 11.5 Successors and Assigns. 113112
Section 11.6 Independence of Covenants. 117116 Section 11.7 Survival of
Representations, Warranties and Agreements. 117116 Section 11.8 No Waiver;
Remedies Cumulative. 117116 Section 11.9 Marshalling; Payments Set Aside. 118116
Section 11.10 Severability. 118117 Section 11.11 Obligations Several;
Independent Nature of Lenders’ Rights. 118117 Section 11.12 Headings. 118117
Section 11.13 Applicable Laws. 118117 Section 11.14 WAIVER OF JURY TRIAL. 119118
Section 11.15 Confidentiality. 119118 Section 11.16 Usury Savings Clause. 120119
Section 11.17 Counterparts; Integration; Effectiveness. 121119 iii



--------------------------------------------------------------------------------



 
[orionfourthamendment025.jpg]
Section 11.18 No Advisory of Fiduciary Relationship. 121120 Section 11.19
Electronic Execution of Assignments and Other Documents. 121120 Section 11.20
USA PATRIOT Act. 121120 Section 11.21 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. 122120 iv



--------------------------------------------------------------------------------



 
[orionfourthamendment026.jpg]
Appendices Appendix A Lenders, Commitments and Commitment Percentages Appendix B
Notice Information Schedules Schedule 6.1 Organization; Requisite Power and
Authority; Qualification Schedule 6.2 Equity Interests and Ownership Schedule
6.10(b) Real Estate Assets Schedule 6.10(d) Vessels Schedule 6.14 Name,
Jurisdiction and Tax Identification Numbers of Borrower and its Subsidiaries
Schedule 6.21 Insurance Coverage Schedule 8.1 Existing Indebtedness Schedule 8.2
Existing Liens Schedule 8.6 Existing Investments Exhibits Exhibit 1.1 Form of
Secured Party Designation Notice Exhibit 2.1 Form of Funding Notice Exhibit 2.3
Form of Issuance Notice Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2
Form of Swingline Note Exhibit 2.5-3 Form of Term Loan Note Exhibit 2.8 Form of
Conversion/Continuation Notice Exhibit 3.3 Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Exhibit 7.1(c) Form of Compliance Certificate Exhibit
7.14 Form of Guarantor Joinder Agreement Exhibit 11.5 Form of Assignment
Agreement v



--------------------------------------------------------------------------------



 
[orionfourthamendment027.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended,
restated, supplemented, increased, extended, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into by and among ORION MARINE
GROUP, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”). RECITALS: WHEREAS, the Borrower has requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth herein; andWHEREAS, on the Closing Date, the Lenders, at the Borrower’s
request, extended credit in the form of (i) the Initial Term Loan in the
aggregate principal amount of $135,000,000 and (ii) revolving commitments in an
aggregate principal amount of up to $50,000,000 (the “Initial Revolving Credit
Facility”); WHEREAS, the Borrower has requested that the Lenders extend credit
on the Fourth Amendment Effective Date in the form of (i) a Fourth Amendment
Replacement Term Loan in an aggregate principal amount of $60,000,000 and (ii)
Revolving Commitments in an aggregate principal amount of up to $100,000,000
(collectively, the “Fourth Amendment Replacement Facilities”); WHEREAS,
immediately prior to the Fourth Amendment Effective Date, $72,000,000 of the
Initial Term Loan remained outstanding (the “Initial Term Loan Outstanding
Amount”); WHEREAS, the Borrower has requested that, on the Fourth Amendment
Effective Date, (i) (A) the Fourth Amendment Replacement Term Loan replace the
Initial Term Loan through a “cashless roll” of the Initial Term Loan and (B)
$60,000,000 of the Initial Term Loan Outstanding Amount be deemed to be the
Outstanding Amount of the Fourth Amendment Replacement Term Loan from and after
the Fourth Amendment Effective Date, subject to the prepayment or repayment of
such Outstanding Amount after the Fourth Amendment Effective Date in accordance
with the terms of this Agreement and (ii) (A) the Revolving Commitments replace
the Initial Revolving Credit Facility and (B) the remaining portion of the
Initial Term Loan Outstanding Amount, after giving effect to the deemed
disbursement of the Fourth Amendment Replacement Term Loan on the Fourth
Amendment Effective Date ($12,000,000), be reallocated to the Revolving
Commitments and be deemed to be a portion of the Outstanding Amount of the
Revolving Loans from and after the Fourth Amendment Effective Date, subject to
any Borrowings and prepayments or repayments of Revolving Loans and Swingline
Loans, as the case may be, occurring after the Fourth Amendment Effective Date
in accordance with the terms of this Agreement (such transactions, the “Fourth
Amendment Replacement and Reallocation Transactions”); and WHEREAS, the Lenders
have agreed to make the requested facilities availableprovide the Fourth
Amendment Replacement Facilities and consummate the Fourth Amendment Replacement
and Reallocation Transactions on the terms and conditions set forth herein;.
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
DMSLIBRARY01\28783273.v7DMSLIBRARY01\28783273.v12



--------------------------------------------------------------------------------



 
[orionfourthamendment028.jpg]
Section 1. DEFINITIONS AND INTERPRETATION Section 1.1 Definitions. The following
terms used herein, including in the introductory paragraph, recitals, exhibits
and schedules hereto, shall have the following meanings: “2017 Q3 Hurricane
Add-Back” means as defined in the definition of “Consolidated EBITDA”.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise. “Adjusted LIBOR Rate”
means, for any Interest Rate Determination Date with respect to an Interest
Period for an Adjusted LIBOR Rate Loan, the rate per annum obtained by dividing
(a) (i) the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the LIBOR or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to quotation rate (or the arithmetic mean of rates) offered
to first class banks in the London interbank market for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Adjusted LIBOR
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. Notwithstanding the foregoing, for purposes of this
Agreement, the Adjusted LIBOR Rate shall in no event be less than 0% at any
time. “Adjusted LIBOR Rate Loan” means Loans bearing interest based on the
Adjusted LIBOR Rate. “Administrative Agent” means as defined in the introductory
paragraph hereto, together with its successors and assigns. “Administrative
Questionnaire” means an administrative questionnaire provided by the Lenders in
a form supplied by the Administrative Agent. “Adverse Proceeding” means any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration (whether or not purportedly on behalf
of any Credit Party or any of its Subsidiaries) at law or in equity, or before
or by any Governmental Authority, whether pending, threatened in writing against
any Credit Party or any of its Subsidiaries or any material property of any
Credit Party or any of its Subsidiaries. 2



--------------------------------------------------------------------------------



 
[orionfourthamendment029.jpg]
“Affected Lender” means as defined in Section 3.1(b). “Affected Loans” means as
defined in Section 3.1(b). “Affiliate” means, with respect to any Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agent” means each of the Administrative Agent and the Collateral
Agent. “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect on the Closing Date iswas FIFTY MILLION DOLLARS
($50,000,000). The aggregate principal amount of the Aggregate Revolving
Commitments in effect from and after the Fourth Amendment Effective Date is ONE
HUNDRED MILLION DOLLARS ($100,000,000). “Agreement” means as defined in the
introductory paragraph hereto. “ALTA” means American Land Title Association.
“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators. “Applicable Margin” means (a) from the
Closing Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ending September 30, 2015, the percentage per annum based upon
Pricing Level 3 in the table set forth below, (b) from the ThirdFourth Amendment
Effective Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ended December 31, 2017,September 30, 2018, the percentage per
annum based upon Pricing Level 51 in the table set forth below, and (c)
thereafter, the percentage per annum determined by reference to the table set
forth below using the Consolidated Leverage Ratio as set forth in the Compliance
Certificate most recently delivered to the Administrative Agent pursuant to
Section 7.1(c), with any increase or decrease in the Applicable Margin resulting
from a change in the Consolidated Leverage Ratio becoming effective on the date
two (2) Business Days immediately following the date on which such Compliance
Certificate is delivered. Pricing Consolidated Leverage Ratio Adjusted LIBOR
Rate Loans Base Rate Commitment Level and Letter of Credit Fee Loans Fee 1 Less
than 1.50 to 1.00 1.75% 0.75% 0.3750.30% 2 Greater than or equal to 1.50 2.00%
1.00% 0.3750.35% to 1.00 but less than 2.00 to 1.00 3 Greater than or equal to
2.00 2.502.25% 1.501.25% 0.5000.40% to 1.00 but less than 2.75 to 1.00 4 Greater
than or equal to 2.75 3.002.50% 2.001.50% 0.5000.45% to 1.00 but less than 3.25
to 1.00 5 Greater than or equal to 3.25 3.50% 2.50% 0.500% 3



--------------------------------------------------------------------------------



 
[orionfourthamendment030.jpg]
Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 54 as set
forth in the table above shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.
“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Asset Sale” means
a sale, lease, sale and leaseback, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person, in one transaction or a series of transactions, of all or any part
of any Credit Party or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any Subsidiary of the Borrower,
other than (a) dispositions of surplus, obsolete or worn out property or
property no longer used or useful in the business of the Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business; (b) dispositions of inventory sold, and Intellectual Property
licensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) dispositions of Cash Equivalents in the ordinary course of
business; and (e) licenses, sublicenses, leases or subleases granted to any
third parties in arm’s-length commercial transactions in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries. “Assignment Agreement” means an assignment
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 11.5(b)) and accepted by the
Administrative Agent, in substantially the form of Exhibit 11.5 or any other
form (including electronic documentation generated by ClearPar or other
electronic platform) approved by the Administrative Agent. 4



--------------------------------------------------------------------------------



 
[orionfourthamendment031.jpg]
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease. “Authorized Officer” means,
as applied to any Person, any individual holding the position of chairman of the
board (if an officer), chief executive officer, president or one of its vice
presidents (or the equivalent thereof), chief financial officer or treasurer
and, solely for purposes of making the certifications required under Section
5.1(b)(ii) and (iv), any secretary or assistant secretary. “Auto Borrow
Agreement” has the meaning specified in Section 2.2(b)(vi). “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute. “Base
Rate” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in effect
on such day plus one percent (1.0%). Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
Notwithstanding the foregoing, for purposes of this Agreement, the Base Rate
shall in no event be less than 0% at any time. “Base Rate Loan” means a Loan
bearing interest at a rate determined by reference to the Base Rate. “Borrower”
means as defined in the introductory paragraph hereto. “Borrowing” means (a) a
borrowing consisting of simultaneous Loans of the same Type of Loan and, in the
case of Adjusted LIBOR Rate Loans, having the same Interest Period, or (b) a
borrowing of Swingline Loans, as appropriate. “Business Day” means (a) any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of New York or is a day on which banking institutions located in
such state are authorized or required by law or other governmental action to
close, and (b) with respect to all notices, determinations, fundings and
payments in connection with the Adjusted LIBOR Rate and Adjusted LIBOR Rate
Loans (and in the case of determinations, the Index Rate and Base Rate Loans
based on the LIBOR Index Rate), the term “Business Day” means any day which is a
Business Day 5



--------------------------------------------------------------------------------



 
[orionfourthamendment032.jpg]
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market. “Capital Lease” means, as
applied to any Person, any lease of any property (whether real, personal or
mixed) by that Person as lessee that, in conformity with GAAP, is or should be
accounted for as a capital lease on the balance sheet of that Person. “Cash
Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (b)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one (1) year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s. “Change in Law” means the
occurrence, after the date of this Agreement, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III and (iii) all requests, rules, guidelines or
directives issued by a Governmental Authority in connection with a Lender’s
submission or re-submission of a capital plan under 12 C.F.R. § 225.8 or a
Governmental Authority’s assessment thereof shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued. “Change of
Control” means an event or series of events by which: 6



--------------------------------------------------------------------------------



 
[orionfourthamendment033.jpg]
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or (b) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body. “Closing Date” means August
5, 2015. “Closing Date Acquisition” means the acquisition of all of the
membership interests of the Target and the membership and partnership interests
in certain Subsidiaries and Affiliates of the Target, pursuant to the Closing
Date Acquisition Agreement. “Closing Date Acquisition Agreement” means that
certain Membership Interest Purchase Agreement dated as of August 5, 2015 by and
between T.A.S. Holdings, LLC, as seller and Orion Concrete Construction, LLC.
“Closing Date Acquisition Agreement Assignment” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Closing
Date by the Borrower in favor of the Administrative Agent and acknowledged by
T.A.S. Holdings, LLC, in form and substance reasonably satisfactory to the
Administrative Agent. “Closing Date Acquisition Documents” means the Closing
Date Acquisition Agreement and all related instruments and agreements executed
in connection therewith. “Collateral” means the collateral identified in, and at
any time covered by, the Collateral Documents. “Collateral Agent” means as
defined in the introductory paragraph hereto, together with its successors and
assigns. “Collateral Documents” means the Pledge Agreement, the Security
Agreement, the Mortgages, Closing Date Acquisition Agreement Assignment, the
Fleet Mortgages and all other instruments, documents and agreements delivered by
any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations. 7



--------------------------------------------------------------------------------



 
[orionfourthamendment034.jpg]
“Commitments” means the Revolving Commitments and the Term Loan Commitments.
“Commitment Fee” means as defined in Section 2.10(a). “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Compliance
Certificate” means a Compliance Certificate substantially in the form of Exhibit
7.1(c). “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes. “Consolidated Capital Expenditures” means, for any
period, for the Borrower and its Subsidiaries on a consolidated basis, all
capital expenditures, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include (a) expenditures made
with proceeds of any Involuntary Disposition to the extent such expenditures are
used to purchase property that is the same as or similar to the property subject
to such Involuntary Disposition or (b) Permitted Acquisitions. “Consolidated
Current Assets” means, as of any date of determination, the total assets of the
Borrower and its Subsidiaries on a consolidated basis, that may properly be
classified as current assets in accordance with GAAP, excluding cash and Cash
Equivalents. “Consolidated Current Liabilities” means, as of any date of
determination, the total liabilities of the Borrower and its Subsidiaries on a
consolidated basis, that may properly be classified as current liabilities in
accordance with GAAP, excluding the current portion of long term debt.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) depreciation and amortization
expense for such period, (d) all non-cash expenses, charges and losses (or minus
any non-cash gains) for such period (excluding those expenses, charges and
losses related to accounts receivable) so long such expenses, charges and losses
are not expected to be paid in cash at any time in the future and (e) costs,
expenses, charges and losses (including, without limitation, due to business
interruption) related to the impact of hurricanes on business operations,
facilities and inventory solely with respect to the Fiscal Quarter ended
September 30, 2017 in an amount not to exceed $16,500,000 for such Fiscal
Quarter (the “2017 Q3 Hurricane Add-Back”). “Consolidated Excess Cash Flow”
means, for any period for the Borrower and its Subsidiaries, an amount equal to
the sum, without duplication, of (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash, minus (c) the cash portion of Consolidated
Interest Charges minus (d) Consolidated Taxes minus (e) Consolidated Scheduled
Funded Debt Payments minus (f) the Consolidated Working Capital Adjustment, in
each case on a consolidated basis determined in accordance with GAAP; provided,
that for purposes of calculating Consolidated Excess Cash Flow for the 2017
Fiscal Year, Consolidated EBITDA shall exclude the 2017 Q3 Hurricane Add-Back.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus (i) Consolidated Taxes
minus (ii) Consolidated Maintenance Capital Expenditures, in each case, for the
period of the four Fiscal Quarters most recently ended to (b) Consolidated Fixed
Charges for the period of the four Fiscal Quarters most recently ended. 8



--------------------------------------------------------------------------------



 
[orionfourthamendment035.jpg]
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
during such period, all as determined in accordance with GAAP. “Consolidated
Funded Debt” means Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis determined in accordance with GAAP. “Consolidated Interest
Charges” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period. “Consolidated Leverage Ratio” means, as of any date
of determination, the ratio of (a) (i) Consolidated Funded Debt as of such date
minus (ii) unrestricted cash in excess of $1,000,000 but not in excess of
$10,000,000 in the aggregate to (b) Consolidated EBITDA for the period of the
four Fiscal Quarters most recently ended. “Consolidated Maintenance Capital
Expenditures” means, for any period, the aggregate amount of Consolidated
Capital Expenditures expended by the Credit Parties and their Subsidiaries on a
consolidated basis during such period for the maintenance or replacement of
their existing capital assets, in each case as approved by the Administrative
Agent. “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP. “Consolidated Scheduled Funded Debt Payments” means for
any period for the Borrower and its Subsidiaries on a consolidated basis, the
sum of all scheduled payments of principal on Consolidated Funded Debt, as
determined in accordance with GAAP. For purposes of this definition, “scheduled
payments of principal” (a) shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period, (b) shall
be deemed to include the Attributable Principal Amount in respect of Capital
Leases, Securitization Transactions and Synthetic Leases and (c) shall not
include any voluntary prepayments or mandatory prepayments required pursuant to
Section 2.11. “Consolidated Working Capital” means, as of any date of
determination, the excess of Consolidated Current Assets over Consolidated
Current Liabilities. “Consolidated Working Capital Adjustment” means, for any
period on a consolidated basis, the amount (which may be a negative number) by
which Consolidated Working Capital as of the end of such period exceeds (or is
less than) Consolidated Working Capital as of the beginning of such period.
“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP. “Contractual Obligation” means, as applied to any
Person, any provision of any Security issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other 9



--------------------------------------------------------------------------------



 
[orionfourthamendment036.jpg]
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Controlled
Account” has the meaning set forth in Section 7.17. “Conversion/Continuation
Date” means the effective date of a continuation or conversion, as the case may
be, as set forth in the applicable Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8. “Credit Date” means the date of a
Credit Extension. “Credit Document” means any of this Agreement, each Note, each
Issuer Document, the Collateral Documents, any Guarantor Joinder Agreement, the
Fee Letter, the Fourth Amendment Fee Letter, any Auto Borrower Agreement, any
document executed and delivered by the Borrower and/or any other Credit Party
pursuant to which any Aggregate Revolving Commitments are increased pursuant to
Section 2.1(d)(ii) or an additional Term Loan is established pursuant to Section
2.1(d)(iii), any documents or certificates executed by any Credit Party in favor
of any Issuing Bank relating to Letters of Credit, and, to the extent evidencing
or securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of any Agent, any
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements). “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit. “Credit Parties” means, collectively, the Borrower and each
Guarantor. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Debt Transaction” means, with
respect to the Borrower or any of its Subsidiaries, any sale, issuance,
placement, assumption or guaranty of Funded Debt, whether or not evidenced by a
promissory note or other written evidence of Indebtedness, except for Funded
Debt permitted to be incurred pursuant to Section 8.1. “Default” means a
condition or event that, after notice or lapse of time or both, would constitute
an Event of Default. “Default Rate” means an interest rate equal to (a) with
respect to Obligations other than Adjusted LIBOR Rate Loans (including Base Rate
Loans referencing the LIBOR Index Rate) and the Letter of Credit Fee, the Base
Rate plus the Applicable Margin, if any, applicable to such Loans plus two
percent (2%) per annum, (b) with respect to Adjusted LIBOR Rate Loans, the
Adjusted LIBOR Rate plus the Applicable Margin, if any, applicable to Adjusted
LIBOR Rate Loans plus two percent (2%) per annum and (c) with respect to the
Letter of Credit Fee, the Applicable Margin plus two percent (2%) per annum. 10



--------------------------------------------------------------------------------



 
[orionfourthamendment037.jpg]
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender. “Deposit Account Control Agreement” means an agreement,
among a Credit Party, a depository institution, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Article 9 of the UCC)
over the Controlled Account described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.
“Discharge” has the meaning set forth in section 1001(7) of OPA. “DOC” means a
document of compliance issued to an Operator in accordance with rule 13 of the
ISM Code; “Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia. 11



--------------------------------------------------------------------------------



 
[orionfourthamendment038.jpg]
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.5(b), subject to any consents
and representations, if any as may be required therein. “Environmental Claim”
means any known investigation, written notice, notice of violation, written
claim, action, suit, proceeding, written demand, abatement order or other
written order or directive (conditional or otherwise), by any Person arising (a)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. “Environmental Permits” means all permits,
licenses, orders, and authorizations which the Borrower or any of its
Subsidiaries has obtained under Environmental Laws in connection with the
Borrower’s or any such Subsidiary’s current Facilities or operations.
“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities. “Environmental Liability” means any
OPA Liability or any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Credit Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which Borrower or any Subsidiary assumed
liability with respect to any of the foregoing. 12



--------------------------------------------------------------------------------



 
[orionfourthamendment039.jpg]
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended to the date hereof and from
time to time hereafter, any successor statute, and the regulations thereunder.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice to the PBGC has been waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(g) the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, 13



--------------------------------------------------------------------------------



 
[orionfourthamendment040.jpg]
or that it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Event of Default” means each of the
conditions or events set forth in Section 9.1. “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute. “Excluded Property” means, with respect to the Borrower and each other
Credit Party, including any Person that becomes a Credit Party after the Closing
Date as contemplated by Section 7.14, (a) any disbursement deposit account the
funds in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses, (b) any owned or leased
real or personal property which is located outside of the United States having a
fair market value not in excess of $500,000, (c) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not (i) governed by the UCC, (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office or (iii) effected by retention of
certificate of title to vehicles or trailers and/or appropriate evidence of the
Lien being filed with the applicable jurisdiction’s department of motor vehicles
or other Governmental Authority, unless reasonably requested by the
Administrative Agent or the Required Lenders, (d) the Equity Interests of any
direct Foreign Subsidiary of the Borrower or any other Credit Party to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.12(a), (e) any property which, subject to the terms of Section 8.3, is subject
to a Lien of the type described in Section 8.2(m) pursuant to documents which
prohibit the Credit Party from granting any other Liens in such property, (f)
any property to the extent that the grant of a security interest therein would
violate Applicable Laws, require a consent not obtained of any Governmental
Authority, or constitute a breach of or default under, or result in the
termination of or require a consent not obtained under, any contract, lease,
license or other agreement evidencing or giving rise to such property, or result
in the invalidation thereof or provide any party thereto with a right of
termination (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the applicable
UCC or any other Applicable Law or principles of equity), (g) any certificates,
licenses and other authorizations issued by any Governmental Authority to the
extent that Applicable Laws prohibit the granting of a security interest
therein, (h) all vehicles, (i) all Real Estate Assets, (j) proceeds and products
of any and all of the foregoing excluded property described in clauses (a)
through (hi) above only to the extent such proceeds and products would
constitute property or assets of the type described in clauses (a) through (hi)
above; provided, however, that the security interest granted to the Collateral
Agent under the Pledge Agreement 14



--------------------------------------------------------------------------------



 
[orionfourthamendment041.jpg]
and the Security Agreement or any other Credit Document shall attach immediately
to any asset of any Pledgor (as defined in the Pledge Agreement) and any Obligor
(as defined in the Security Agreement) at such time as such asset ceases to meet
any of the criteria for “Excluded Property” described in any of the foregoing
clauses (a) through (hi) above. “Excluded Swap Obligation” means, with respect
to any Guarantor, any Swap Obligation if, and to the extent that, all or a
portion of the Guaranty of such Guarantor of, or the grant under a Credit
Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” means that certain Credit Agreement
dated as of June 25, 2012, as amended, by and among the Borrower, the lenders
from time to time party thereto and Wells Fargo Bank, National Association as
administrative agent. “Facility” means any real property including all
buildings, fixtures or other improvements located on such real property now,
hereafter or heretofore owned, leased, operated or used by the Borrower or any
of its Subsidiaries or any of their respective predecessors. “FATCA” means
Sections 1471 through 1474 of the Internal Revenue Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code. “Federal Funds
Effective Rate” means for any day, the rate per annum (expressed, as a decimal,
rounded upwards, if necessary, to the next higher one one-hundredth of one
percent (1/100 of 1%)) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next 15



--------------------------------------------------------------------------------



 
[orionfourthamendment042.jpg]
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent. “Fee Letter”
means that certain letter agreement dated July 12, 2015 among the Borrower,
Regions Bank and Regions Capital Markets, a division of Regions Bank. “Financial
Officer Certification” means, with respect to the financial statements for which
such certification is required, the certification of the chief financial officer
of the Borrower that such financial statements fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments. “Fiscal Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal
Year” means the fiscal year of the Borrower and its Subsidiaries ending on
December 31 of each calendar year. “Fleet Mortgage” means as defined in Section
5.1(f)(i). “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage or deed of trust in favor of the Collateral Agent, for the benefit of
the holders of the Obligations, and located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. “Foreign Subsidiary” means any
Subsidiary that is not a Domestic Subsidiary. “Fourth Amendment” means that
certain Fourth Amendment to Credit Agreement dated as of the Fourth Amendment
Effective Date, by and among the Borrower, the other Credit Parties party
thereto, the Lenders party thereto and Agent. “Fourth Amendment Effective Date”
means July 31, 2018. “Fourth Amendment Fee Letter” means that certain letter
agreement dated July 6, 2018 among the Borrower, Regions Bank and Regions
Capital Markets, a division of Regions Bank. “Fourth Amendment Reallocation
Transaction” means as defined in Section 2.1(b)(i). “Fourth Amendment
Replacement and Reallocation Transactions” means as defined in the recitals
hereto. “Fourth Amendment Replacement Facilities” means as defined in the
recitals hereto. “Fourth Amendment Replacement Term Loan” means as defined in
Section 2.1(b)(ii). “Fourth Amendment Replacement Term Loan Commitment” means,
for each Lender, the commitment of such Lender to make a portion of the Fourth
Amendment Replacement Term Loan hereunder. The Fourth Amendment Replacement Term
Loan Commitment of each Lender as of 16



--------------------------------------------------------------------------------



 
[orionfourthamendment043.jpg]
the Fourth Amendment Effective Date is set forth on Appendix A. The aggregate
principal amount of the Fourth Amendment Replacement Term Loan Commitments of
all of the Lenders as in effect on the Fourth Amendment Effective Date is SIXTY
MILLION DOLLARS ($60,000,000). “Fourth Amendment Replacement Term Loan
Commitment Percentage” means, for each Lender providing a portion of the Fourth
Amendment Replacement Term Loan, a fraction (expressed as a percentage carried
to the ninth decimal place), (a) the numerator of which is the outstanding
principal amount of such Lender’s portion of such Fourth Amendment Replacement
Term Loan, and (b) the denominator of which is the aggregate outstanding
principal amount of such Fourth Amendment Replacement Term Loan. “Fourth
Amendment Replacement Transaction” means as defined in Section 2.1(b)(ii).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders. “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Funded
Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) below): (a) all
obligations for borrowed money, whether current or long-term (including the
Obligations hereunder), all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments but specifically excluding (i)
trade payables incurred in the ordinary course of business and (ii) earn outs or
other similar deferred or contingent obligations incurred in connection with any
Acquisition until such time as such earn outs or obligations are recognized as a
liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (b) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than sixty (60) days
after the date on which such trade account payable was created), including,
without limitation, any Earn Out Obligations recognized as a liability on the
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP; (c)
all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties); (d)
the Attributable Principal Amount of Capital Leases, Synthetic Leases and
Securitization Transactions; (e) all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments; 17



--------------------------------------------------------------------------------



 
[orionfourthamendment044.jpg]
(f) all Guarantees in respect of Funded Debt of another Person; and (g) Funded
Debt of any partnership or joint venture or other similar entity in which such
Person is a general partner or joint venturer, and, as such, has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof. For purposes hereof, the amount of Funded Debt shall
be determined (x) based on the outstanding principal amount in the case of
borrowed money indebtedness under clause (a) and purchase money indebtedness and
the deferred purchase obligations under clause (b), (y) based on the maximum
amount available to be drawn in the case of letter of credit obligations and the
other obligations under clause (c), and (z) based on the amount of Funded Debt
that is the subject of the Guarantees in the case of Guarantees under clause
(f). “Funding Notice” means a notice substantially in the form of Exhibit 2.1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof. “Governmental Acts” means any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards). “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority. “Guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. 18



--------------------------------------------------------------------------------



 
[orionfourthamendment045.jpg]
“Guaranteed Obligations” means as defined in Section 4.1. “Guarantor Joinder
Agreement” means a guarantor joinder agreement substantially in the form of
Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant to Section 7.14.
“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) their successors and permitted
assigns. “Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4. “Hazardous Materials” means any hazardous substances
defined by the Comprehensive Environmental Response Compensation and Liability
Act, 42 USCA 9601, et. seq., as amended (“CERCLA”), including any hazardous
waste as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum (including
crude oil or any fraction thereof), asbestos or polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing. “Highest Lawful Rate”
means the maximum lawful interest rate, if any, that at any time or from time to
time may be contracted for, charged, or received under Applicable Laws relating
to any Lender which are currently in effect or, to the extent allowed under such
Applicable Laws, which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than Applicable Laws now allow. “Indebtedness”
means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all Funded Debt; (b) net obligations under any Swap Agreement;
(c) all Guarantees in respect of Indebtedness of another Person; and (d) all
Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. For purposes hereof, the
amount of Indebtedness shall be determined based on Swap Termination Value in
the case of net obligations under any Swap Agreement under clause (c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes. 19



--------------------------------------------------------------------------------



 
[orionfourthamendment046.jpg]
“Indemnitee” means as defined in Section 11.2(b). “Index Rate” means, for any
Index Rate Determination Date with respect to any Base Rate Loans determined by
reference to the Index Rate, the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to (a) the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits with a
term equivalent to one (1) month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits with a
term equivalent to one (1) month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Index Rate is
then being determined with maturities comparable to one (1) month as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date. Notwithstanding anything contained herein to
the contrary, the Index Rate shall not be less than zero. “Index Rate
Determination Date” means the Closing Date and the first Business Day of each
calendar month thereafter; provided, however, that, solely for purposes of the
definition of Base Rate, Index Rate Determination Date means the date of
determination of the Base Rate. “Initial Revolving Credit Facility” means as
defined in the recitals hereto. “Initial Term Loan” means as defined in Section
2.1(b)(i). “Initial Term Loan Commitment” means, for each Lender, the commitment
of such Lender to make a portion of the Initial Term Loan hereunder. The Initial
Term Loan Commitment of each Lender as of the Closing Date is set forth on
Appendix A. The aggregate principal amount of the Initial Term Loan Commitments
of all of the Lenders as in effect on the Closing Date was ONE HUNDRED
THIRTY-FIVE MILLION DOLLARS ($135,000,000). “Initial Term Loan Commitment
Percentage” means, for each Lender providing a portion of the Initial Term Loan,
a fraction (expressed as a percentage carried to the ninth decimal place), (a)
the numerator of which is the outstanding principal amount of such Lender’s
portion of such Initial Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Initial Term Loan. “Initial Term
Loan Outstanding Amount” means as defined in the recitals hereto. “Intellectual
Property” means all trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises related to intellectual property, licenses related to
intellectual property and other intellectual property rights. 20



--------------------------------------------------------------------------------



 
[orionfourthamendment047.jpg]
“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period. “Interest Period” means, in
connection with an Adjusted LIBOR Rate Loan, an interest period of one (1), two
(2), three (3) or six (6) months or, subject to availability to all applicable
Lenders, twelve (12) months, as selected by the Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iii) of this definition, end on the last Business Day
of a calendar month; (iii) no Interest Period with respect to any Term Loan
shall extend beyond any principal amortization payment date, except to the
extent that the portion of such Loan comprised of Adjusted LIBOR Rate Loans that
is expiring prior to the applicable principal amortization payment date plus the
portion comprised of Adjusted LIBOR Rate Loans equals or exceeds the principal
amortization payment then due; (iv) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date and (v) no Interest Period with respect to any Term Loan shall
extend beyond any principal amortization payment date, except to the extent that
the portion of such Term Loan comprised of Adjusted LIBOR Rate Loans that is
expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans equals or exceeds the principal
amortization payment then due. “Interest Rate Determination Date” means, with
respect to any Interest Period, the date that is two (2) Business Days prior to
the first day of such Interest Period. “Internal Revenue Code” means the
Internal Revenue Code of 1986. “Investment” means, as to any Person, any direct
or indirect acquisition or investment by such Person, whether by means of (a)
the purchase or other acquisition of Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. “Involuntary Disposition” means the
receipt by the Borrower or any of its Subsidiaries of any cash insurance
proceeds or condemnation awards payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of its
Property. “IRS” means the United States Internal Revenue Service. “ISM Code”
shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International 21



--------------------------------------------------------------------------------



 
[orionfourthamendment048.jpg]
Maritime Organization and incorporated into the Safety of Life at Sea Convention
and includes any amendments or extensions thereto and any regulation issued
pursuant thereto. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit). “ISPS Code”
shall mean the International Ship and Port Facility Code adopted by the
International Maritime Organization at a conference in December 2002 and
amending Chapter XI of the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto.
“ISSC” shall mean the International Ship Security Certificate issued pursuant to
the ISPS Code. “Issuance Notice” means an Issuance Notice substantially in the
form of Exhibit 2.3. “Issuer Documents” means with respect to any Letter of
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by any Issuing Bank and the Borrower (or any Subsidiary)
or in favor of such Issuing Bank and relating to such Letter of Credit. “Issuing
Banks” means Regions Bank or such other Lender that has consented to acting as
an Issuing Bank and has been designated by the Borrower as such and approved by
the Administrative Agent, each in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns in such capacity
and “Issuing Bank” means any one of the foregoing. “Leasehold Property” means
any leasehold interest of the Borrower or any other Credit Party as lessee under
any lease of real property, or any property right pursuant to a lease, easement,
servitude or similar agreement, however termed, in each case now held or
hereafter acquired. “Lender” means each financial institution with a Term Loan
Commitment or a Revolving Commitment, together with its successors and permitted
assigns. The initial Lenders are identified on the signature pages hereto and
are set forth on Appendix A. “Letter of Credit” means any letter of credit
issued hereunder. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable Issuing Bank. “Letter of Credit Fees”
means as defined in Section 2.10(b)(i). “Letter of Credit Borrowing” means any
Credit Extension resulting from a drawing under any Letter of Credit that has
not been reimbursed or refinanced as a Borrowing of Revolving Loans. “Letter of
Credit Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn. 22



--------------------------------------------------------------------------------



 
[orionfourthamendment049.jpg]
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) TWENTY MILLION DOLLARS ($20,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect. “LIBOR” means the London Interbank
Offered Rate. “LIBOR Index Rate” means, for any Index Rate Determination Date,
the rate per annum obtained by dividing (a) the Index Rate by (b) an amount
equal to (i) one, minus (ii) the Applicable Reserve Requirement. “LIBOR Index
Rate Loan” means Loans bearing interest based on the LIBOR Index Rate. “LIBOR
Loan” means a Loan bearing interest at a rate determined by reference to the
Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan referencing
the LIBOR Index Rate), as applicable. “Lien” means (a) any lien, mortgage,
pledge, assignment, security interest, charge or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease or license in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing, and (b) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans. “Margin Stock” means
as defined in Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time. “Master Agreement” means as defined in
the definition of “Swap Agreement”. “Material Acquisition” means a Permitted
Acquisition for which the aggregate consideration (including, without
limitation, equity consideration, earn out obligations, deferred compensation,
non-competition arrangements and the amount of Indebtedness and other
liabilities incurred or assumed by the Credit Parties and their Subsidiaries)
paid by the Credit Parties and their Subsidiaries is greater than or equal to
$25,000,000. “Material Adverse Effect” means any effect, event, condition,
action, omission, change or state of facts that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
material adverse effect with respect to (a) the business operations, properties,
assets, or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of the Credit Parties, taken as a whole, to fully and
timely perform the Obligations; (c) the legality, validity, binding effect, or
enforceability against a Credit Party of any Credit Document to which it is a
party; (d) the value of the whole or any material part of the Collateral or the
priority of Liens in the whole or any material part of the Collateral in favor
of the Collateral Agent for the holders of the Obligations; or (e) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any holder of Obligations under any Credit Document. “Material Contract”
means any Contractual Obligation to which the Borrower or any of its
Subsidiaries, or any of their respective assets, are bound (other than those
evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect. 23



--------------------------------------------------------------------------------



 
[orionfourthamendment050.jpg]
“Moody’s” means Moody’s Investor Services, Inc., together with its successors.
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Credit
Party in real property. “Multiemployer Plan” means any “multiemployer plan” as
defined in Section 3(37) of ERISA which is sponsored, maintained or contributed
to by, or required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to or was required to
contributed to, and still has liability. “Net Cash Proceeds” means the aggregate
proceeds paid in cash or Cash Equivalents received by the Borrower or any of its
Subsidiaries in connection with any Asset Sale, Debt Transaction, Equity
Transaction or Securitization Transaction, net of (a) direct costs incurred or
estimated costs for which reserves are maintained, in connection therewith
(including legal, accounting and investment banking fees and expenses, sales
commissions and underwriting discounts); (b) estimated taxes paid or payable
(including sales, use or other transactional taxes and any net marginal increase
in income taxes) as a result thereof; and (c) the amount required to retire any
Indebtedness secured by a Permitted Lien on the related property. For purposes
hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents received upon
the disposition of any non-cash consideration received by the Borrower or any of
its Subsidiaries in any Asset Sale, Debt Transaction, Equity Transaction or
Securitization Transaction. “Non-Consenting Lender” means as defined in Section
2.17. “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time. “Note” means a Revolving Loan Note, a Swingline
Note or a Term Loan Note. “Notice” means a Funding Notice, an Issuance Notice or
a Conversion/Continuation Notice. “Obligations” means all obligations,
indebtedness and other liabilities of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), any Issuing Bank, the
Lenders (including former Lenders in their capacity as such) or any of them, the
Qualifying Swap Banks and the Qualifying Treasury Management Banks, under any
Credit Document, Secured Swap Agreement or Secured Treasury Management
Agreement, together with all renewals, extensions, modifications or refinancings
of any of the foregoing, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Swap Agreements, fees, expenses, indemnification or
otherwise; provided, however, that the “Obligations” of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party. “OFAC”
means the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“OPA” means the Oil Pollution Act of 1990, 33 U.S.C. ‘2701 et, seq., as amended
from time to time. 24



--------------------------------------------------------------------------------



 
[orionfourthamendment051.jpg]
“OPA Liability” means any liability for any Discharge or any substantial threat
of a Discharge, as those terms are defined under OPA, and any liability for
removal, removal costs and damages, as those terms are defined under OPA, by any
Person or any environmental regulatory body having jurisdiction over the
Borrower or any other Credit Party. “Organizational Documents” means (a) with
respect to any corporation, its certificate or articles of incorporation or
organization, as amended, and its by-laws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit; and
(c) with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date. “Participant” means as defined in Section 11.5(d).
“Participant Register” means as defined in Section 11.5(d). “Patriot Act” means
as defined in Section 6.15(f). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor thereto. “Pension Plan” means any “employee pension
benefit plan” as defined in Section 3(2) of ERISA other than a Multiemployer
Plan, which is subject to Section 412 of the Internal Revenue Code or Section
302 of ERISA and which is sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its 25



--------------------------------------------------------------------------------



 
[orionfourthamendment052.jpg]
ERISA Affiliates previously sponsored, maintained or contributed to, or was
required to contribute to, and still has liability. “Permitted Acquisition”
means any Acquisition that satisfies the following conditions: (a) the Property
acquired (or the Property of the Person acquired) in such Acquisition is a
business or is used or useful in a business permitted under Section 8.14; (b) in
the case of an Acquisition of the Equity Interests, (i) the board of directors
(or other comparable governing body) of such other Person shall have approved
the Acquisition and (ii) such Person shall be organized and existing under the
laws of any state of the United States or the District of Columbia; (c) the
aggregate consideration (including, without limitation, equity consideration,
earn out obligations, deferred compensation, non-competition arrangements and
the amount of Indebtedness and other liabilities incurred or assumed by the
Credit Parties and their Subsidiaries) paid by the Credit Parties and their
Subsidiaries (A) in connection with all such Acquisitions during any fiscal year
shall not exceed $40,000,000 and (B) for all Acquisitions made during the term
of this Agreement shall not exceed $75,000,000; (d) immediately after giving
effect to such Acquisition, the available and unencumbered (other than Liens in
favor of the Collateral Agent under the Credit Documents and Liens (including
the right of set-off) in favor of a bank or other depository institution arising
as a matter of law encumbering deposits) cash and Cash Equivalents of the
Borrower plus the aggregate amount that could be drawn by the Borrower under the
Aggregate Revolving Commitments shall not be less than $25,000,000 in the
aggregate; and (e) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, (ii) the
representations and warranties made each of the Credit Parties in each Credit
Document shall be true and correct in all material respects as if made on the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (iii) after
giving effect thereto on a Pro Forma Basis, (1) the Borrower shall be in
compliance with the financial covenants set forth in clauses (a) and (b) of
Section 8.8 and (2) the Consolidated Leverage Ratio shall be at least 0.25 to
1.00 less than the then-applicable Consolidated Leverage Ratio covenant level
set forth in Section 8.8(a) (as the same may be adjusted during a Permitted
Acquisition Increase Period) and (iv) at least five (5) Business Days prior to
the consummation of such Acquisition, an Authorized Officer of the Borrower
shall provide a compliance certificate, in form and detail reasonably
satisfactory to the Administrative Agent, affirming compliance with each of the
items set forth in clauses (a) through (f) hereof. “Permitted Acquisition
Increase Period” means, at the election of the Borrower, which election must be
in writing and delivered to the Administrative Agent prior to the consummation
of the Material Acquisition with respect to which a Permitted Acquisition
Increase Period is being declared, the four consecutive Fiscal Quarter period
following the consummation of such Material Acquisition. “Permitted Liens” means
each of the Liens permitted pursuant to Section 8.2. “Permitted Refinancing”
means any extension, renewal or replacement of any existing Indebtedness so long
as any such renewal, refinancing and extension of such Indebtedness (a) has
market terms and conditions, (b) has an average life to maturity that is greater
than that of the Indebtedness being 26



--------------------------------------------------------------------------------



 
[orionfourthamendment053.jpg]
extended, renewed or refinanced, (c) does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, (e) does not exceed in a
principal amount the Indebtedness being renewed, extended or refinanced plus
reasonable fees and expenses incurred in connection therewith, and (f) is not
incurred, created or assumed, if any Default or Event of Default has occurred
and continues to exist or would result therefrom. “Permitted Third Party Bank”
shall mean any bank or other financial institution with whom any Credit Party
maintains a Controlled Account and with whom a Deposit Account Control Agreement
or Securities Account Control Agreement, as applicable, has been executed.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Platform” means as defined in Section 11.1(d). “Pledge
Agreement” means the pledge agreement dated as of the Closing Date given by the
Credit Parties, as pledgors, to the Collateral Agent for the benefit of the
holders of the Obligations (as defined therein), and any other pledge agreements
that may be given by any Person pursuant to the terms hereof, in each case as
the same may be amended and modified from time to time. “Prime Rate” means the
per annum rate which the Administrative Agent publicly announces from time to
time to be its prime lending rate, as in effect from time to time. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. “Principal
Office” means, for the Administrative Agent, the Swingline Lender and each
Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B, or
such other office as it may from time to time designate in writing to the
Borrower and each Lender. “Pro Forma Basis” means, for purposes of calculating
the financial covenants set forth in Section 8.8 other than the Consolidated
Fixed Charge Coverage Ratio (including for purposes of determining the
Applicable Margin), that any Asset Sale, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four Fiscal Quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.1(a) or (b). In connection with the foregoing, (a)(i) with respect to
any Asset Sale or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information satisfactory to the
Administrative Agent and (b) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination. “Property” means an interest of any kind in any
property or asset, whether real, personal or mixed, and whether tangible or
intangible. 27



--------------------------------------------------------------------------------



 
[orionfourthamendment054.jpg]
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into a Swap Agreement, is a Lender or
an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender, and, in each such case,
shall have provided a Secured Party Designation Notice to the Administrative
Agent within thirty (30) days of entering into the Swap Agreement or otherwise
becoming eligible in respect thereof. For purposes hereof, the term “Lender”
shall be deemed to include the Administrative Agent. “Qualifying Treasury
Management Bank” means (a) any of Regions Bank and its Affiliates, and (b) any
Person that (A) at the time it enters into a Treasury Management Agreement, is a
Lender or an Affiliate of a Lender, or (B) in the case of a Treasury Management
Agreement in effect on or prior to the Closing Date, is, as of the Closing Date
or within thirty (30) days thereafter, a Lender or an Affiliate of a Lender,
and, in each such case, shall have provided a Secured Party Designation Notice
to the Administrative Agent within thirty (30) days of entering into the
Treasury Management Agreement or otherwise becoming eligible in respect thereof.
For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent. “Real Estate Asset” means, at any time of determination,
any interest (fee, leasehold or otherwise) then owned by the Borrower or any of
its Subsidiaries in any real property. “Recipient” means (a) the Administrative
Agent, (b) any Lender and (c) any Issuing Bank, as applicable. “Refunded
Swingline Loans” means as defined in Section 2.2(b)(iii). “Register” means as
defined in Section 11.5(c). “Reimbursement Date” means as defined in Section
2.3(d). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Removal Effective Date” means as defined in Section
10.6(b). “Required Lenders” means, as of any date of determination, Lenders
having Total Credit Exposure representing more than fifty percent (50%) of the
Total Credit Exposures of all Lenders; provided that the that the Total Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. 28



--------------------------------------------------------------------------------



 
[orionfourthamendment055.jpg]
“Reset Quarter” means as defined in Section 8.8(a). “Resignation Effective Date”
means as defined in Section 10.6(a). “Restricted Payment” means any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Person thereof), or any setting apart of funds or
property for any of the foregoing. “Revolving Commitment” means the commitment
of a Lender to make or otherwise fund any Revolving Loan and to acquire
participations in Letters of Credit and Swingline Loans hereunder and “Revolving
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Revolving Commitment, if any, is set forth on Appendix A or in
the applicable Assignment Agreement, subject to any increase, adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the ClosingFourth Amendment Effective Date is
FIFTYONE HUNDRED MILLION DOLLARS ($50,000,000100,000,000). “Revolving Commitment
Percentage” means, for each Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitments. The initial Revolving Commitment Percentages as of the Fourth
Amendment Effective Date are set forth on Appendix A. “Revolving Commitment
Period” means the period from and including the ClosingFourth Amendment
Effective Date to the earlier of (a) (i) in the case of Revolving Loans and
Swingline Loans, the Revolving Commitment Termination Date or (ii) in the case
of the Letters of Credit, the expiration date thereof, or (b) in each case, the
date on which the Revolving Commitments shall have been terminated as provided
herein. “Revolving Commitment Termination Date” means the earliest to occur of
(a) August 5, 2020July 31, 2023; (b) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.11(b); and (c) the date of the
termination of the Revolving Commitments pursuant to Section 9.2. “Revolving
Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans and such Lender’s
participation in Letter of Credit Obligations and Swingline Loans at such time.
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a). “Revolving Loan Note” means a promissory note in the form of
Exhibit 2.5-1, as it may be amended, supplemented or otherwise modified from
time to time. “Revolving Obligations” means the Revolving Loans, the Letter of
Credit Obligations and the Swingline Loans. “Sale and Leaseback Transaction”
means, with respect to the Borrower or any Subsidiary, any arrangement, directly
or indirectly, with any Person (other than a Credit Party) whereby the Borrower
or such Subsidiary shall sell or transfer any property, real or personal, used
or useful in its business, whether 29



--------------------------------------------------------------------------------



 
[orionfourthamendment056.jpg]
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred. “Sanctioned Entity” means
(a) a country or a government of a country, (b) an agency of the government of a
country, (c) an organization directly or indirectly controlled by a country or
its government, or (d) a person or entity resident in or determined to be
resident in a country, that is subject to a country sanctions program
administered and enforced by OFAC. “Sanctioned Person” means a person named on
the list of Specially Designated Nationals maintained by OFAC. “SEC” means the
United States Securities and Exchange Commission. “Security Agreement” means the
security agreement dated as of the Closing Date given by the Credit Parties, as
grantors, to the Collateral Agent for the benefit of the holders of the
Obligations (as defined therein), and any other security agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time. “S&P” means Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw Hill Corporation, together
with its successors. “Secured Party Designation Notice” means a notice in the
form of Exhibit 1.1 (or other writing in form and substance satisfactory to the
Administrative Agent) from a Qualifying Swap Bank or a Qualifying Treasury
Management Bank to the Administrative Agent that it holds Obligations entitled
to share in the guaranties and collateral interests provided herein in respect
of a Secured Swap Agreement or Secured Treasury Management Agreement, as
appropriate. “Secured Swap Agreement” means, with respect to any Person, any
agreement entered into to protect such Person against fluctuations in interest
rates, or currency or raw materials values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements. “Secured Swap Obligations” means
all obligations owing to a Qualifying Swap Bank in connection with any Secured
Swap Agreement including any and all cancellations, buy backs, reversals,
terminations or assignments of any Secured Swap Agreement, any and all renewals,
extensions and modifications of any Secured Swap Agreement and any and all
substitutions for any Secured Swap Agreement, including all fees, costs,
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any monetary obligations incurred during the pendency of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such bankruptcy or insolvency proceedings), in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising. “Secured Treasury
Management Agreement” means any Treasury Management Agreement between any of the
Borrower and its Subsidiaries, on the one hand, and a Qualifying Treasury
Management Bank, on the other hand. For the avoidance of doubt, a holder of
Obligations in respect of a Secured Treasury Management Agreement shall be
subject to the provisions of Section 9.3 and 10.10. “Secured Treasury Management
Obligations” means all obligations owing to a Qualifying Treasury Management
Bank under a Secured Treasury Management Agreement, including all fees, costs,
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any 30



--------------------------------------------------------------------------------



 
[orionfourthamendment057.jpg]
monetary obligations incurred during the pendency of any bankruptcy or
insolvency proceedings, regardless of whether allowed or allowable in such
bankruptcy or insolvency proceedings), in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising. “Securities” means any stock,
shares, partnership interests, limited liability company interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement (e.g., stock appreciation rights), options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securities Account Control Agreement” means an agreement, among a
Credit Party, a securities intermediary, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Articles 8 and 9 of the
UCC) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time. “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
“Shipping Act” means the Shipping Act of 1916, as amended and consolidated at 46
U.S.C. §55101. “SMC” means the safety management certificate issued in respect
of a Vessel in accordance with Rule 13 of the ISM Code. “Solvent” or “Solvency”
means, with respect to any Person as of a particular date, that on such date (a)
such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability. “Specified Credit Party” means, any Credit Party
that is, at the time on which the Guaranty (or grant of security interest, as
applicable) becomes effective with respect to a Swap Obligation, a corporation,
partnership, proprietorship, organization, trust or other entity that would not
be an “eligible contract participant” under the Commodity Exchange Act at such
time but for the effect of Section 4.8. 31



--------------------------------------------------------------------------------



 
[orionfourthamendment058.jpg]
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower. “Swap Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement. “Swap Obligation” means with respect to
any Guarantor any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act. “Swap Provider” means any Person that is a party to
a Swap Agreement with any of the Borrower or its Subsidiaries. “Swap Termination
Value” means, in respect of any one or more Swap Agreements, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Agreements, (a) for any date on or after the date such Swap Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s) and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreements (which may include a Lender or any Affiliate of a Lender). “Swingline
Lender” means Regions Bank in its capacity as Swingline Lender hereunder,
together with its permitted successors and assigns in such capacity. “Swingline
Loan” means a Loan made by the Swingline Lender to the Borrower pursuant to
Section 2.2. “Swingline Note” means a promissory note in the form of Exhibit
2.5-2, as it may be amended, supplemented or otherwise modified from time to
time. 32



--------------------------------------------------------------------------------



 
[orionfourthamendment059.jpg]
“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender). “Swingline Sublimit” means, at any time
of determination, the lesser of (a) FIVE MILLION DOLLARS ($5,000,000) and (b)
the aggregate unused amount of Revolving Commitments then in effect. “Synthetic
Lease” means a lease transaction under which the parties intend that (a) the
lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property. “Target” means T.A.S.
Holdings, LLC, a Delaware limited liability company. “Taxes” means all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Loan” means, as the context so requires, the Initial
Term Loan A and, the Fourth Amendment Replacement Term Loan and/or any
additional term loan established under Section 2.1(d)(iii). “Term Loan
Commitment Percentage” means, individually or collectively, as the context
requires, the Initial Term Loan Commitment Percentage and the Fourth Amendment
Replacement Term Loan Commitment Percentage. “Term Loan A” means as defined in
Section 2.1(b). “Term Loan A Commitment” means, for each Lender, the commitment
of such Lender to make a portion of the Term Loan A hereunder. The Term Loan A
Commitment of each Lender as of the Closing Date is set forth on Appendix A. The
aggregate principal amount of the Term Loan A Commitments of all of the Lenders
as in effect on the Closing Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS
($135,000,000).“Term Loan A Commitment Percentage” means, for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A. Commitments” means, individually or collectively, as the context
requires, the Initial Term Loan Commitment and the Fourth Amendment Replacement
Term Loan Commitment. “Term Loan A Maturity Date” means August 5, 2020.July 31,
2023. “Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3,
as it may be amended, supplemented or otherwise modified from time to time.
“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional term
loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan. “Term Loan Commitment Percentage” means, for each Lender
providing a portion of a Term Loan, a fraction (expressed as a percentage
carried to the ninth decimal place), (a) the numerator of which 33



--------------------------------------------------------------------------------



 
[orionfourthamendment060.jpg]
is the outstanding principal amount of such Lender’s portion of such Term Loan,
and (b) the denominator of which is the aggregate outstanding principal amount
of such Term Loan. “Term Loan Notes” means the Term Loan A Note and any other
promissory notes given to evidence Term Loans hereunder. “Third Amendment
Effective Date” means November 6, 2017. “Title Policy” means as defined in
Section 7.11(b)(iii). “Total Credit Exposure” means, as to any Lender at any
time, the Outstanding Amount of the Term Loans of such Lender at such time and
the unused Revolving Commitments and Revolving Credit Exposure of such Lender at
such time. “Total Revolving Outstandings” means the aggregate Outstanding Amount
of all Revolving Loans, all Swingline Loans and all Letter of Credit
Obligations. “Treasury Management Agreement” means any agreement governing the
provision of treasury or cash management services, including deposit accounts,
funds transfer, automated clearinghouse, commercial credit cards, purchasing
cards, cardless e-payable services, debit cards, stored value cards, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of the Borrower or its Subsidiaries. “Type of
Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform Commercial
Code (or any similar or equivalent legislation) as in effect in the State of New
York (or any other applicable jurisdiction, as the context may require). “United
States” or “U.S.” means the United States of America. “U.S. Person” means any
Person that is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code. “U.S. Tax Compliance Certificate” means as defined in
Section 3.3(f). “Vessels” means, collectively, each of the vessels set forth on
Schedule 6.10(d) which shall be or become subject to the Collateral Agent’s Lien
pursuant hereto and, individually, “Vessel” means any of them. “Withholding
Agent” means any Credit Party and the Administrative Agent. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. Section 1.2 Accounting Terms. 34



--------------------------------------------------------------------------------



 
[orionfourthamendment061.jpg]
(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b), (c)
and (d) of Section 7.1 as to which no such objection has been made. (b)
Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis. (d) FASB
ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Section 1.3 Rules of Interpretation. (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (b) The terms lease and license shall
include sub-lease and sub-license. 35



--------------------------------------------------------------------------------



 
[orionfourthamendment062.jpg]
(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction. (d) Unless otherwise expressly
indicated, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”. (e) To the extent that any of the representations and warranties
contained in Section 6 under this Agreement or in any of the other Credit
Documents is qualified by “Material Adverse Effect”, the qualifier “in all
material respects” contained in Section 5.2(c) and the qualifier “in any
material respect” contained in Section 9.1(d) shall not apply. (f) Whenever the
phrase “to the knowledge of” or words of similar import relating to the
knowledge of a Person are used herein or in any other Credit Document, such
phrase shall mean and refer to the actual knowledge of the Authorized Officers
of such Person. (g) This Agreement and the other Credit Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents. (h) Unless
otherwise indicated, all references to a specific time shall be construed to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may be.
Unless otherwise expressly provided herein, all references to dollar amounts and
“$” shall mean Dollars. (i) Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time (after giving effect to any permanent
reduction in the stated amount of such Letter of Credit pursuant to the terms of
such Letter of Credit); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Section 2 LOANS AND
LETTERS OF CREDIT Section 2.1 Revolving Loans and Term Loan ALoans. (a)
Revolving Loans. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make revolving loans
(each such loan, a “Revolving Loan”) to the Borrower in an aggregate amount up
to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s 36



--------------------------------------------------------------------------------



 
[orionfourthamendment063.jpg]
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date. (b) Term Loan ALoans. (i) Subject to the terms and conditions
set forth herein, the Lenders will make advances of their respective Initial
Term Loan A Commitment Percentages of a term loan (the “Initial Term Loan A”) in
an amount not to exceed the Initial Term Loan A Commitment, which Initial Term
Loan A will be disbursed to the Borrower in Dollars in a single advance on the
Closing Date. The Initial Term Loan A may consist of Base Rate Loans, Adjusted
LIBOR Rate Loans, or a combination thereof, as the Borrower may request. Amounts
repaid on the Initial Term Loan A may not be reborrowed. Immediately prior to
the Fourth Amendment Effective Date, the Initial Term Loan Outstanding Amount
was $72,000,000. On the Fourth Amendment Effective Date, the remaining portion
of the Initial Term Loan Outstanding Amount, after giving effect to the Fourth
Amendment Replacement Transaction ($12,000,000), will be reallocated to the
Revolving Commitments and be deemed to be a portion of the Outstanding Amount of
the Revolving Loans from and after the Fourth Amendment Effective Date, subject
to any Borrowings and prepayments or repayments of Revolving Loans and Swingline
Loans, as the case may be, occurring after the Fourth Amendment Effective Date
in accordance with the terms of this Agreement (the “Fourth Amendment
Reallocation Transaction”). For the avoidance of doubt, on the Fourth Amendment
Effective Date, the Initial Term Loan shall be deemed to be paid in full and
discharged. (ii) Subject to the terms and conditions set forth herein, the
Lenders will make advances of their respective Fourth Amendment Replacement Term
Loan Commitment Percentages of a term loan (the “Fourth Amendment Replacement
Term Loan”) in an amount not to exceed the Fourth Amendment Replacement Term
Loan Commitment, which Fourth Amendment Replacement Term Loan will be deemed to
be disbursed to the Borrower in Dollars in a single advance on the Fourth
Amendment Effective Date and will replace the Initial Term Loan through a
“cashless roll” of the Initial Term Loan. In connection with the deemed
disbursement of the Fourth Amendment Replacement Term Loan on the Fourth
Amendment Effective Date, $60,000,000 of the Initial Term Loan Outstanding
Amount will be deemed to be the Outstanding Amount of the Fourth Amendment
Replacement Term Loan from and after the Fourth Amendment Effective Date,
subject to the prepayment or repayment of such Outstanding Amount after the
Fourth Amendment Effective Date in accordance with the terms of this Agreement
(the “Fourth Amendment Replacement Transaction”). The Fourth Amendment
Replacement Term Loan may consist of Base Rate Loans, Adjusted LIBOR Rate Loans,
or a combination thereof, as the Borrower may request. Amounts repaid on the
Fourth Amendment Term Loan may not be reborrowed. (c) Mechanics for Revolving
Loans and Term Loans. (i) All Term Loans and, except pursuant to Section
2.2(b)(iii), all Revolving Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. 37



--------------------------------------------------------------------------------



 
[orionfourthamendment064.jpg]
(ii) Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith. (iii) Notice of receipt of each Funding Notice in respect
of each Revolving Loan or Term Loan, together with the amount of each Lender’s
Revolving Commitment Percentage or Term Loan Commitment Percentage thereof,
respectively, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as
the Administrative Agent’s receipt of such notice from the Borrower. (iv) Each
Lender shall make its Revolving Commitment Percentage of the requested Revolving
Loan or its Term Loan Commitment Percentage of the requested Term Loan available
to the Administrative Agent not later than 11:00 a.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the applicable conditions precedent specified herein, the Administrative
Agent shall make the proceeds of such Credit Extension available to the Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. (d) Increase in Revolving Commitments and Establishment of Additional
Term Loans. The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) and/or establish one or more additional Term Loans subject to the
following: (i) the sum of the (A) aggregate principal amount of any increases in
the Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d)
shall not to exceed FORTY MILLION DOLLARS ($40,000,000); (ii) The Borrower may,
at any time and from time to time, upon prior written notice by the Borrower to
the Administrative Agent increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or the Swingline Sublimit) with additional
Revolving Commitments from any existing Lender with a Revolving Commitment or
new Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the Issuing Bank; provided
that: 38



--------------------------------------------------------------------------------



 
[orionfourthamendment065.jpg]
(A) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof; (B) no Default or Event
of Default shall exist before and immediately after giving effect to such
increase; (C) the Borrower shall be in compliance, on a Pro Forma Basis after
giving effect to the incurrence of any such increase in the Revolving
Commitments, with the financial covenants set forth in clauses (a) and (b) of
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1; (D) no existing Lender shall be under any obligation to
increase its Revolving Commitment and any such decision whether to increase its
Revolving Commitment shall be in such Lender’s sole and absolute discretion; (E)
(1) any new Lender providing a Revolving Commitment in connection with any
increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative Agent
and/or (2) any existing Lender electing to increase its Revolving Commitment
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent; (F) any such increase in the Revolving Commitments shall
be subject to receipt by the Administrative Agent of a certificate of the
Borrower dated as of the date of such increase signed by an Authorized Officer
of the Borrower (x) certifying and attaching the resolutions adopted by the
Borrower and each Guarantor approving or consenting to such increase, and (y)
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(d), the representations and warranties contained in Section
6.7 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 7.1, and (2) no Default or Event of Default
exists; and (G) to the extent that the joinder or commitment agreements
described in clause (E) above provide for an applicable margin of, and/or
commitment fee for, additional Revolving Commitments greater than the Applicable
Margin and/or Commitment Fee with respect to the existing Revolving Commitments
at such time, the Applicable Margin and/or the Commitment Fee (as applicable)
for the existing Revolving Commitments shall be increased automatically (without
the consent of Required Lenders) such that the Applicable Margin and/or the
Commitment Fee (as applicable) for such existing Revolving Commitments is not
less than the applicable margin and/or the commitment fee (as applicable) for
such additional Revolving Commitments. The Borrower shall prepay any Revolving
Loans owing under this Agreement on the date of any such increase in the
Revolving Commitments to the extent necessary to keep the 39



--------------------------------------------------------------------------------



 
[orionfourthamendment066.jpg]
outstanding Revolving Loans ratable with any revised Revolving Commitments
arising from any nonratable increase in the Revolving Commitments under this
Section. (iii) The Borrower may, at any time and from time to time, upon prior
written notice to the Administrative Agent, request the establishment of one or
more additional term loans from existing Lenders or other Persons selected by
the Borrower (other than the Borrower or any Affiliate or Subsidiary of the
Borrower) and reasonably acceptable to the Administrative Agent; provided, that:
(A) any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; (B) no
Default or Event of Default shall exist before and immediately after giving
effect to such additional Term Loan; (C) the Borrower shall be in compliance, on
a Pro Forma Basis after giving effect to the incurrence of any additional Term
Loan (and after giving effect on a Pro Forma Basis to any Permitted Acquisition
consummated simultaneously therewith), with the financial covenants set forth in
clauses (a) and (b) of Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; (D) no existing Lender shall be
under any obligation to provide a portion of any additional Term Loan and any
such decision whether to provide a portion of any additional Term Loan shall be
in such Lender’s sole and absolute discretion; (E) (1) any new Lender shall join
this Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to provide a Term
Loan Commitment with respect to such additional Term Loan shall have executed a
commitment or joinder agreement reasonably satisfactory to the Administrative
Agent; (F) the establishment of any additional Term Loan shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of the establishment of such additional Term Loan signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, and (2) no Default or
Event of Default exists. (G) the Applicable Margin and any other components of
yield on any additional Term Loan shall be determined by the Borrower and the
Lenders thereunder; provided that in the event that the all-in yield for any
additional Term 40



--------------------------------------------------------------------------------



 
[orionfourthamendment067.jpg]
Loan is higher than the all-in yield for the initial Term Loans or any existing
additional Term Loan (the “Existing Facilities”) by more than 50 basis points,
then the Applicable Margin for the applicable Existing Facility shall be
increased to the extent necessary so that such all-in yield is equal to the
all-in yield for such additional Term Loan minus 50 basis points; provided,
further, that in determining the interest rate margins applicable to the
additional Term Loans and the applicable Existing Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the applicable
Existing Facility or any additional Term Loan in the initial primary syndication
thereof shall be included and the effect of any and all interest rate floors
shall be included and (y) customary arrangement or commitment fees payable to
the Lead Arranger (or its affiliates) in connection with the applicable Existing
Facility or to one or more arrangers (or its affiliates) of any additional Term
Loan, shall be excluded, (H) the maturity date for any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith, provided that such date shall not be earlier
than the Term Loan A Maturity Date or the maturity date of any other then
existing Term Loan; and (I) the scheduled principal amortization payments under
any additional Term Loan shall be as set forth in the commitment or joinder
agreement executed by the Borrower in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not be less than
the weighted life to maturity of either of (I) the Revolving Loans or (II) the
Fourth Amendment Replacement Term Loan A and any other then existing Term Loan.
Section 2.2 Swingline Loans. (a) Swingline Loans Commitments. During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall (i) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments and (ii) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment. Amounts borrowed pursuant to this Section 2.2 may
be repaid and reborrowed during the Revolving Commitment Period. The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Swingline Loans and all other amounts owed hereunder
with respect to the Swingline Loans and the Revolving Commitments shall be paid
in full no later than such date. (b) Borrowing Mechanics for Swingline Loans.
(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date. Swingline Loan borrowings hereunder shall be made in minimum
amounts of $250,000 (or the remaining available amount of the Swingline Sublimit
if less) and in integral amounts of $50,000 in excess thereof. 41



--------------------------------------------------------------------------------



 
[orionfourthamendment068.jpg]
(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower. (iii) With
respect to any Swingline Loans which have not been voluntarily prepaid by the
Borrower pursuant to Section 2.11, the Swingline Lender may at any time in its
sole and absolute discretion, deliver to the Administrative Agent (with a copy
to the Borrower), no later than 11:00 a.m. on the day of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by a
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14. (iv) If for any reason Revolving Loans are not
made pursuant to Section 2.2(b)(iii) in an amount sufficient to repay any
amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans on or before the third Business Day after demand for payment thereof by
the Swingline Lender, each Lender holding a Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
Swingline Loans, and in an amount equal to its Revolving Commitment Percentage
of the applicable unpaid amount together with accrued interest thereon. On 42



--------------------------------------------------------------------------------



 
[orionfourthamendment069.jpg]
the Business Day that notice is provided by the Swingline Lender (or by 11:00
a.m. on the following Business Day if such notice is provided after 2:00 p.m.),
each Lender holding a Revolving Commitment shall deliver to the Swingline Lender
an amount equal to its respective participation in the applicable unpaid amount
in same day funds at the Principal Office of the Swingline Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of the Swingline Lender in
form and substance reasonably satisfactory to the Swingline Lender. In the event
any Lender holding a Revolving Commitment fails to make available to the
Swingline Lender the amount of such Lender’s participation as provided in this
paragraph, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the Swingline Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable. (v)
Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent. (vi) In order to facilitate the borrowing
of Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance satisfactory to the Swingline Lender and the Administrative Agent (the
“Auto Borrow Agreement”) providing for the automatic advance by the Swingline
Lender of Swingline Loans under the conditions set forth in the Auto Borrow
Agreement, subject to the conditions set forth herein. At any time an Auto
Borrow Agreement is in effect, advances under the Auto Borrow Agreement shall be
deemed Swingline Loans for all purposes hereof, except that Borrowings of
Swingline Loans under the Auto Borrow Agreement shall be made in accordance with
the Auto 43



--------------------------------------------------------------------------------



 
[orionfourthamendment070.jpg]
Borrow Agreement. For purposes of determining the Total Revolving Outstandings
at any time during which an Auto Borrow Agreement is in effect, the Outstanding
Amount of all Swingline Loans shall be deemed to be the sum of the Outstanding
Amount of Swingline Loans at such time plus the maximum amount available to be
borrowed under such Auto Borrow Agreement at such time. Section 2.3 Issuances of
Letters of Credit and Purchase of Participations Therein. (a) Letters of Credit.
During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower or any of its Subsidiaries in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $50,000 or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall (x) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of Credit
Obligations exceed the Letter of Credit Sublimit; and (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of (1)
seven (7) days prior to the Revolving Commitment Termination Date, and (2) the
date which is one (1) year from the date of issuance of such standby Letter of
Credit. Subject to the foregoing (other than clause (iv)) any Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one (1) year each, unless such Issuing
Bank elects not to extend for any such additional period; provided, no Issuing
Bank shall extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided, further, in the event that
any Lender is at such time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements satisfactory to such Issuing Bank (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Bank’s Fronting Exposure with respect to such Lender (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), including by Cash Collateralizing such Defaulting Lender’s Revolving
Commitment Percentage of the Outstanding Amount of the Letter of Credit
Obligations in a manner reasonably satisfactory to Agents, such Issuing Bank
shall not be obligated to issue or extend any Letter of Credit hereunder. The
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (b) Notice of
Issuance. Whenever the Borrower desires the issuance of a Letter of Credit, the
Borrower shall deliver to the Administrative Agent an Issuance Notice no later
than 1:00 p.m. at least three (3) Business Days or such shorter period as may be
agreed to by any Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 5.2, an Issuing Bank shall issue the requested Letter of Credit
only in accordance such Issuing Bank’s standard operating procedures (including,
without limitation, the delivery by the Borrower of such executed documents and
information pertaining to such requested Letter of Credit, including any Issuer
Documents, as the applicable Issuing Bank or the Administrative Agent may
require). Upon the issuance of any Letter of Credit or amendment or modification
to a Letter of Credit, the applicable Issuing Bank shall promptly notify the
Administrative Agent and each Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter 44



--------------------------------------------------------------------------------



 
[orionfourthamendment071.jpg]
of Credit and the amount of such Lender’s respective participation in such
Letter of Credit pursuant to Section 2.3(e). (c) Responsibility of Issuing Banks
With Respect to Requests for Drawings and Payments. In determining whether to
honor any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Issuing Bank shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit. As between the Borrower and any Issuing
Bank, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, no Issuing Bank shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any Issuing Bank’s rights or powers hereunder. Without
limiting the foregoing and in furtherance thereof, any action taken or omitted
by any Issuing Bank under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of such Issuing Bank to
any Credit Party. Notwithstanding anything to the contrary contained in this
Section 2.3(c), the Borrower shall retain any and all rights it may have against
any Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of such Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event an Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse such Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
applicable Issuing Bank prior to 11:00 a.m. on the date such drawing is honored
that the Borrower intends to reimburse such Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower shall be deemed to have given a timely Funding Notice to the
Administrative Agent requesting the Lenders to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 5.2, the Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds 45



--------------------------------------------------------------------------------



 
[orionfourthamendment072.jpg]
of which shall be applied directly by the Administrative Agent to reimburse the
applicable Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of Revolving Loans are not received by the
applicable Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, the Borrower shall reimburse such Issuing Bank,
on demand, in an amount in same day funds equal to the excess of the amount of
such honored drawing over the aggregate amount of such Revolving Loans, if any,
which are so received. Nothing in this Section 2.3(d) shall be deemed to relieve
any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.3(d). (e) Lenders’ Purchase of
Participations in Letters of Credit. Immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse an Issuing Bank as provided in
Section 2.3(d), the applicable Issuing Bank shall promptly notify each Lender of
the unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage.
Each Lender shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank. In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event an Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request. (f) Obligations
Absolute. The obligation of the Borrower to reimburse the applicable Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and the
obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense (other than that such drawing has been repaid) or other
right which 46



--------------------------------------------------------------------------------



 
[orionfourthamendment073.jpg]
the Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, a Lender or any other Person or, in the case
of a Lender, against the Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or any of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by any Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit; (v)
any adverse change in the business, operations, properties, assets, or financial
condition of the Borrower or any of its Subsidiaries; (vi) any breach hereof or
any other Credit Document by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or (viii)
the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the applicable Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of such Issuing Bank under the circumstances in
question, as determined by a court of competent jurisdiction in a final,
non-appealable order. (g) Indemnification. Without duplication of any obligation
of the Credit Parties under Section 11.2, in addition to amounts payable as
provided herein, each of the Credit Parties hereby agrees, on a joint and
several basis, to protect, indemnify, pay and save harmless each Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable out-of-pocket fees, expenses
and disbursements of counsel) which each Issuing Bank may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit by such Issuing Bank, other than as a result of (1) the gross negligence
or willful misconduct of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order, or (2) the wrongful
dishonor by such Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of such Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any Governmental Act.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit. (i) Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries. (j) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control. Section 2.4 Pro Rata Shares; Availability of Funds.
47



--------------------------------------------------------------------------------



 
[orionfourthamendment074.jpg]
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby. (b) Availability of Funds. (i) Funding
by Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1(c) or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.1(c) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans, plus, in either case, any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection
therewith. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or 48



--------------------------------------------------------------------------------



 
[orionfourthamendment075.jpg]
such Issuing Bank, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Notices
given by the Administrative Agent under this subsection (b) shall be conclusive
absent manifest error. Section 2.5 Evidence of Debt; Register; Lenders’ Books
and Records; Notes. (a) Lenders’ Evidence of Debt. Each Lender shall maintain on
its internal records an account or accounts evidencing the Obligations of the
Borrower and each other Credit Party to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitment or the
Borrower’s obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein. (b) Notes. The Borrower shall execute and deliver to
each (i) Lender on the Closing Date or the Fourth Amendment Effective Date, as
applicable, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with Section
2.1(d), in each case to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans, Swingline Loans or Term
Loans, as applicable. Section 2.6 Scheduled Principal Payments. (a) Revolving
Loans. The principal amount of Revolving Loans is due and payable in full on the
Revolving Commitment Termination Date. (b) Swingline Loans. The principal amount
of the Swingline Loans is due and payable in full on the earlier to occur of (i)
the date of demand by the Swingline Lender and (ii) the Revolving Commitment
Termination Date. (c) Fourth Amendment Replacement Term Loan A. The principal
amount of the Fourth Amendment Replacement Term Loan A shall be repaid in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:
Payment Dates Principal Amortization Payment September 30, 2015 $1,687,500
December 31, 2015 $1,687,500 March 31, 2016 $1,687,500 June 30, 2016 $1,687,500
September 30, 2016 $2,531,250 December 31, 2016 $2,531,250 March 31, 2017
$2,531,250 49



--------------------------------------------------------------------------------



 
[orionfourthamendment076.jpg]
June 30, 2017 $2,531,250 September 30, 2017 $3,375,000 December 31, 2017
$3,375,000 March 31, 2018 $3,375,000 June 30, 2018 $3,375,000 September 30, 2018
$3,375,000750,000.00 December 31, 2018 $3,375,000750,000.00 March 31, 2019
$3,375,000750,000.00 June 30, 2019 $3,375,000750,000.00 September 30, 2019
$4,218,750750,000.00 December 31, 2019 $4,218,750750,000.00 March 31, 2020
$4,218,750750,000.00 June 30, 2020 $4,218,750750,000.00 September 30, 2020
$1,125,000.00 December 31, 2020 $1,125,000.00 March 31, 2021 $1,125,000.00 June
30, 2021 $1,125,000.00 September 30, 2021 $1,125,000.00 December 31, 2021
$1,125,000.00 March 31, 2022 $1,125,000.00 June 30, 2022 $1,125,000.00 September
30, 2022 $1,500,000.00 December 31, 2022 $1,500,000.00 March 31, 2023
$1,500,000.00 June 30, 2023 $1,500,000.00 Term Loan A Outstanding Principal
Balance of Maturity Date Term Loan (d) Additional Term Loans. The principal
amount of any Term Loan established after the Closing Date pursuant to Section
2.1(d)(iii) shall be repaid in installments on the date and in the amounts set
forth in the documents executed and delivered by the Borrower pursuant to which
such additional Term Loan is established. Section 2.7 Interest on Loans. (a)
Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows: (i) in the case of Revolving
Loans or the Fourth Amendment Replacement Term Loan A: (A) if a Base Rate Loan
(including a Base Rate Loan referencing the LIBOR Index Rate), the Base Rate
plus the Applicable Margin; or (B) if an Adjusted LIBOR Rate Loan, the Adjusted
LIBOR Rate plus the Applicable Margin; and (ii) in the case of Swingline Loans,
at the Swingline Rate (or with respect to any Swingline Loan advanced pursuant
to an Auto Borrow Agreement, such other rate as separately agreed in writing
between the Borrower and the Swingline Lender); 50



--------------------------------------------------------------------------------



 
[orionfourthamendment077.jpg]
(iii) in the case of any Term Loan established pursuant to Section 2.1(d)(iii),
at the percentages per annum specified in the lender joinder agreement(s) and/or
the commitment agreement(s) whereby such Term Loan is established. (b) The basis
for determining the rate of interest with respect to any Loan (except a
Swingline Loan, which may only be made and maintained at the Swingline Rate
(unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan. (c) In connection with Adjusted
LIBOR Rate Loans, there shall be no more than eight (8) Interest Periods
outstanding at any time. In the event the Borrower fails to specify between a
Base Rate Loan or an Adjusted LIBOR Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, such Loan (i) if outstanding as an Adjusted
LIBOR Rate Loan, will be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Loan, and (ii) if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one (1) month. As soon as practicable after 10:00
a.m. on each Interest Rate Determination Date and each Index Rate Determination
Date, the Administrative Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to each of the LIBOR Loans for which an interest
rate is then being determined (and for the applicable Interest Period in the
case of Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and each Lender.
(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan. (e) If, as
a result of any restatement of or other adjustment to the financial statements
of the Borrower or for any other reason, the Borrower or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was 51



--------------------------------------------------------------------------------



 
[orionfourthamendment078.jpg]
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the Lenders promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code or other Debtor Relief
Law, automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This subsection (e) shall not limit the rights of
the Administrative Agent or any Lender, as the case may be, under any other
provision of this Agreement. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations. (f) Except as otherwise set forth herein, interest on each Loan
shall accrue on a daily basis and shall be payable in arrears on and to (i) each
Interest Payment Date applicable to that Loan; (ii) upon any prepayment of that
Loan (other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity. (g) The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued by such Issuing
Bank, interest on the amount paid by the Issuing Bank in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by or on behalf of the Borrower at a rate equal to (i)
for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is the lesser of (y) two percent (2%) per annum in excess of the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate. (h) Interest payable pursuant
to Section 2.7(g) shall be computed on the basis of a year of three hundred
sixty (360) days, for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.7(g), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default or
Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: 52



--------------------------------------------------------------------------------



 
[orionfourthamendment079.jpg]
(i) to convert at any time all or any part of any Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under Section
3.1(c) in connection with any such conversion; or (ii) upon the expiration of
any Interest Period applicable to any Adjusted LIBOR Rate Loan, to continue all
or any portion of such Loan as an Adjusted LIBOR Rate Loan. (b) The Borrower
shall deliver a Conversion/Continuation Notice to the Administrative Agent no
later than 1:00 p.m. at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date. Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Adjusted LIBOR Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. Section 2.9 Default Rate of Interest. (a) If any amount of principal
of any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (b) If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (c) During the continuance of an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (d) During the continuance of an Event of
Default other than an Event of Default under Section 9.1(f) or Section 9.1(g),
the Borrower shall, at the request of the Required Lenders, pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (e) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of
the Interest Period in effect at the time the Default Rate of interest is
effective, each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate
Loan and shall thereafter bear interest at the Default Rate then in effect for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall 53



--------------------------------------------------------------------------------



 
[orionfourthamendment080.jpg]
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender. Section 2.10
Fees. (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the Total Revolving Outstandings, subject to adjustments as provided in
Section 2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swingline Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments. (b) Letter of
Credit Fees. (i) Commercial and Standby Letter of Credit Fees. The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Revolving Commitment Percentage (A) a Letter of Credit fee
for each commercial Letter of Credit equal to one-quarter of one percent (0.25%)
per annum multiplied by the daily maximum amount available to be drawn under
such Letter of Credit, and (B) a Letter of Credit fee for each standby Letter of
Credit equal to the Applicable Margin multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (collectively, the “Letter of
Credit Fees”). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). The Letter of Credit Fees shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiration date thereof and thereafter on demand; provided that (1) no Letter of
Credit Fees shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance 54



--------------------------------------------------------------------------------



 
[orionfourthamendment081.jpg]
of an Event of Default other than an Event of Default under Sections 9.1(f) or
(g), then upon the request of the Required Lenders, all Letter of Credit Fees
shall accrue at the Default Rate. (ii) Fronting Fee and Documentary and
Processing Charges Payable to Issuing Bank. The Borrower shall pay directly to
each Issuing Bank for its own account a fronting fee (A) with respect to each
commercial Letter of Credit or any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the applicable Issuing Bank, computed on the amount of
such commercial Letter of Credit or the amount of such increase, as applicable,
and payable upon the issuance of such commercial Letter of Credit or
effectiveness of such amendment, as applicable, and (B) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on its expiration date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). In addition, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (c) Other Fees. The Borrower shall pay to Regions Capital
Markets, a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter and the Fourth Amendment Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, except to the extent
set forth in the Fee Letter or the Fourth Amendment Fee Letter, as applicable.
Section 2.11 Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B) with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and (C) with respect to Swingline Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in any amount; 55



--------------------------------------------------------------------------------



 
[orionfourthamendment082.jpg]
(ii) All such prepayments shall be made: (A) upon written or telephonic notice
on the date of prepayment in the case of Base Rate Loans or Swingline Loans; and
(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans; in each case given to the
Administrative Agent, or the Swingline Lender, as the case may be, by 11:00 a.m.
on the date required and, if given by telephone, promptly confirmed in writing
to the Administrative Agent (and the Administrative Agent will promptly transmit
such telephonic or original notice for a Credit Extension by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.12(a). (b) Voluntary Commitment Reductions.
(i) The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess. (ii) The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof. (c) Mandatory Prepayments. (i)
Revolving Commitments. If at any time (A) the Total Revolving Outstandings shall
exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of Letter
of Credit Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.
56



--------------------------------------------------------------------------------



 
[orionfourthamendment083.jpg]
(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds required
to be prepaid pursuant to the provisions hereof in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset Sale or
Involuntary Disposition by the Borrower or any of its Subsidiaries; provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing, such Net Cash Proceeds shall not be required to be so applied (A)
until the aggregate amount of the Net Cash Proceeds derived from (x) any single
Asset Sale or Involuntary Disposition is equal to or greater than $250,000 or
(y) all Asset Sales or Involuntary Dispositions, inclusive of any Asset Sales or
Involuntary Dispositions consummated in reliance on the foregoing clause (x), in
any single fiscal year of the Borrower is equal to or greater than $4,000,000
and (B) to the extent the Borrower delivers to the Administrative Agent a
certificate stating that the Credit Parties intend to use such Net Cash Proceeds
to acquire capital assets useful to the business of the Credit Parties within
180 days of the receipt of such Net Cash Proceeds, it being expressly agreed
that Net Cash Proceeds not so reinvested shall be applied to prepay the Loans
and/or Cash Collateralize the Letter of Credit Obligations immediately
thereafter. (iii) Debt Transactions. Prepayment will be made on the Obligations
in an amount equal to one hundred percent (100%) of the Net Cash Proceeds from
any Debt Transactions on the Business Day following receipt thereof. (iv) Equity
Transactions. Prepayment will be made on the Obligations in an amount equal to
fifty percent (50%) of the Net Cash Proceeds from any Equity Transactions on the
Business Day following receipt thereof. (v) Excess Cash Flow. Solely to the
extent Consolidated Leverage Ratio is greater than or equal to 2.002.50 to 1.00,
prepayment will be made on the Obligations, on the Business Day following
delivery of each annual Compliance Certificate delivered under Section 7.1(c),
commencing with the Fiscal Year ending December 31, 2016,2018, in an amount
equal to the difference of (x) fifty percent (50%) of Consolidated Excess Cash
Flow for the immediately preceding Fiscal Year minus (y) optional prepayments of
Term Loans minus (z) optional prepayments of Revolving Loans for which there has
been a permanent reduction of Revolving Commitments pursuant to Section 2.11(b)
in the amount of such optional prepayment of Revolving Loans. Section 2.12
Application of Prepayments. Within each Loan, prepayments will be applied first
to Base Rate Loans, then to LIBOR Loans in direct order of Interest Period
maturities. In addition: (a) Voluntary Prepayments. Voluntary prepayments will
be applied as specified by the Borrower; provided that in the case of
prepayments on the Term Loans, (i) the prepayment will be applied ratably to the
Term Loans then outstanding and (b) with respect to each Term Loan then
outstanding, the prepayments will be applied to remaining principal installments
thereunder in inverse order of maturity. (b) Mandatory Prepayments. Mandatory
prepayments will be applied as follows: (i) Mandatory prepayments in respect of
the Revolving Commitments under Section 2.11(c)(i) above shall be applied to the
respective Revolving Obligations as appropriate but without a permanent
reduction thereof. 57



--------------------------------------------------------------------------------



 
[orionfourthamendment084.jpg]
(ii) Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2.11(c)(ii) above, Debt Transactions under Section
2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv), Securitization
Transactions under Section 2.11(c)(v), and Consolidated Excess Cash Flow under
Section 2.11(c)(vi) shall be applied as follows: first, ratably to the Term
Loans, until paid in full, and then to the Revolving Obligations without a
permanent reduction thereof. Mandatory prepayments with respect to each of the
Term Loans will be applied to remaining principal installments thereunder in
inverse order of maturity. (c) Prepayments on the Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be applied as provided in Section 2.16(a)(ii) hereof). Section 2.13 General
Provisions Regarding Payments. (a) All payments by the Borrower of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition. The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated for such purpose by the Borrower or such Subsidiary in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose). (b) In the event that
the Administrative Agent is unable to debit a deposit account of the Borrower or
any of its Subsidiaries held with the Administrative Agent or any of its
Affiliates in order to cause timely payment to be made to the Administrative
Agent of all principal, interest and fees due hereunder or any other Credit
Document (including because insufficient funds are available in its accounts for
that purpose), payments hereunder and under any other Credit Document shall be
delivered to the Administrative Agent, for the account of the Lenders, not later
than 2:00 p.m. on the date due at the Principal Office of the Administrative
Agent or via wire transfer of immediately available funds to an account
designated by the Administrative Agent (or at such other location as may be
designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day. (c) All payments in respect of the principal
amount of any Loan (other than voluntary repayments of Revolving Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal. (d) The Administrative Agent shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such
Lender’s applicable pro rata share of all payments and prepayments of principal
and interest due to such Lender hereunder, together with all other amounts due
with respect thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent. 58



--------------------------------------------------------------------------------



 
[orionfourthamendment085.jpg]
(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter. (f) Subject to the provisos set forth
in the definition of “Interest Period,” whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the Commitment Fee hereunder, but such payment shall be deemed to have
been made on the date therefor for all other purposes hereunder. (g) The
Administrative Agent may, but shall not be obligated to, deem any payment by or
on behalf of the Borrower hereunder that is not made in same day funds prior to
2:00 p.m. to be a non-conforming payment. Any such payment shall not be deemed
to have been received by the Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. The Administrative Agent shall give prompt telephonic notice to the
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate (unless otherwise provided by the Required Lenders) from the
date such amount was due and payable until the date such amount is paid in full.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by any Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). 59



--------------------------------------------------------------------------------



 
[orionfourthamendment086.jpg]
Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. Section 2.15 Cash Collateral. At any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
each applicable Issuing Banks’ Fronting Exposure with respect to such Defaulting
Lender in an amount sufficient to cover the applicable Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). (a) Grant of Security Interest. The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Banks as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). (b) Application. Notwithstanding
anything to the contrary contained in this Agreement, Cash Collateral provided
under this Section 2.15 or Section 2.16 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. (c)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.15 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and any Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations. Section 2.16 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: 60



--------------------------------------------------------------------------------



 
[orionfourthamendment087.jpg]
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii). (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amount (other than
fees which any Defaulting Lender is not entitled to receive pursuant to Section
2.16(a)(iii)) received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.3), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto. (iii)
Certain Fees. 61



--------------------------------------------------------------------------------



 
[orionfourthamendment088.jpg]
(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause (b)
below) or any other fees hereunder for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15. (C) With respect to any fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of
Swingline Loans. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize each Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent and the Swingline Lender and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, 62



--------------------------------------------------------------------------------



 
[orionfourthamendment089.jpg]
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Commitments (without giving effect to Section 2.16(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. (c) New Swingline Loans/Letters
of Credit. So long as any Lender is a Defaulting Lender, (i) the Swingline
Lender shall not be required to fund Swingline Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swingline Loan,
and (ii) no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto. Section 2.17 Removal or Replacement of
Lenders. If (a) any Lender requests compensation under Section 3.2, (b) any
Credit Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
(c) any Lender gives notice of an inability to fund LIBOR Loans under Section
3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender (a
“Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
rights under Section 3.2, Section 3.3 and Section 11.2) and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter; (iv) such assignment does not conflict
with Applicable Law; and (v) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed amendment, consent,
change, waiver, discharge or termination, the successor replacement Lender shall
have consented to the proposed amendment, consent, change, waiver, discharge or
termination. 63



--------------------------------------------------------------------------------



 
[orionfourthamendment090.jpg]
Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining LIBOR Loans. (a)
Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate. (b) Illegality or
Impracticability of LIBOR Loans. In the event that on any date any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto but shall be made only after consultation with the
Borrower and the Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate 64



--------------------------------------------------------------------------------



 
[orionfourthamendment091.jpg]
component of the Base Rate, (3) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
3.1(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, LIBOR Loans in accordance
with the terms hereof. (c) Compensation for Breakage or Non-Commencement of
Interest Periods. The Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable out-of-pocket losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such Lender
to lenders of funds borrowed by it to make or carry its Adjusted LIBOR Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender sustains: (i) if for any reason (other
than a default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does
not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 2.17; or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower. (d) Booking of LIBOR Loans. Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender. (e) Assumptions Concerning Funding of
Adjusted LIBOR Rate Loans. Calculation of all amounts payable to a Lender under
this Section 3.1 and under Section 3.2 shall be made as though such Lender had
actually funded each of its relevant Adjusted LIBOR Rate Loans through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
clause (i) of the definition of Adjusted LIBOR Rate in an amount equal to the
amount of such Adjusted LIBOR Rate Loans and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States; provided, however, each Lender may fund each of its Adjusted LIBOR Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 3.1 and
under Section 3.2. 65



--------------------------------------------------------------------------------



 
[orionfourthamendment092.jpg]
(f) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f). Section 3.2 Increased Costs. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or any Issuing
Bank; (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Bank or other Recipient, the Borrower will pay
to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital and Liquidity Requirements. If any Lender, any
Issuing Bank or the Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Lender’s holding company could have
66



--------------------------------------------------------------------------------



 
[orionfourthamendment093.jpg]
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the circumstances giving
rise thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Section 3.3 Taxes. (a)
Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall include
any Issuing Bank and the term “Applicable Law” shall include FATCA. (b) Payments
Free of Taxes; Obligation to Withhold; Payments on Account of Taxes. Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Tax Indemnification. (i) The Credit Parties shall jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by 67



--------------------------------------------------------------------------------



 
[orionfourthamendment094.jpg]
such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii). (e) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section, such Credit Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders; Tax Documentation. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), 68



--------------------------------------------------------------------------------



 
[orionfourthamendment095.jpg]
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative 69



--------------------------------------------------------------------------------



 
[orionfourthamendment096.jpg]
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any indemnified
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (i) Survival. Each
party’s obligations under this Section 3.3 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document. Section
3.4 Mitigation Obligations; Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.2, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or Section 3.3, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby 70



--------------------------------------------------------------------------------



 
[orionfourthamendment097.jpg]
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Section 4 GUARANTY Section
4.1. The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, the Lenders, the Qualifying Swap
Providers, the Qualifying Treasury Management Banks and the other holders of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein, in any other of the Credit
Documents, Swap Agreements, Treasury Management Agreements or other documents
relating to the Obligations, (a) the obligations of each Guarantor under this
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law and (b) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor. Section
4.2 Obligations Unconditional. The obligations of the Guarantors under Section
4.1 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Credit
Documents, Swap Agreements or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section 4 until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above: (a) at any
time or from time to time, without notice to any Guarantor, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived; (b) any of the acts mentioned in
any of the provisions of any of the Credit Documents, any Swap Agreement between
any Credit Party and any Swap Provider, or any Treasury Management Agreement
between any Credit Party and any Treasury Management 71



--------------------------------------------------------------------------------



 
[orionfourthamendment098.jpg]
Bank, or any other agreement or instrument referred to in the Credit Documents,
such Swap Agreements or such Treasury Management Agreements shall be done or
omitted; (c) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Agreement between any
Credit Party and any Swap Provider or any Treasury Management Agreement between
any Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; (d) any Lien granted to,
or in favor of, the Administrative Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or (e) any of
the Obligations shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor). With respect to its obligations hereunder, each
Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations. Section 4.3
Reinstatement. The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law. Section 4.4
Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall have
no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 4.2 and through the
exercise of rights of contribution pursuant to Section 4.6. Section 4.5
Remedies. The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 72



--------------------------------------------------------------------------------



 
[orionfourthamendment099.jpg]
4.1 notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.1.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof. Section 4.6 Rights of Contribution. The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
Applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Credit
Documents and no Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated. Section
4.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this Section 4
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising. Section 4.8 Keepwell. Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each Specified Credit Party to honor all of such
Specified Credit Party’s obligations under the Guaranty and the Collateral
Documents in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 4.8 for the maximum amount
of such liability that can be hereby incurred without rendering such Qualified
ECP Guarantor’s obligations and undertakings under this Section 4, voidable
under applicable Debtor Relief Laws, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
4.8 shall remain in full force and effect until the Guaranteed Obligations have
been indefeasibly paid and performed in full and the commitments relating
thereto have expired or terminated, or, with respect to any Guarantor, if
earlier, such Guarantor is released from its Guaranteed Obligations in
accordance with Section 10.10(a). Each Qualified ECP Guarantor intends that this
Section 4.8 constitute, and this Section 4.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Credit
Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. Section 5 CONDITIONS PRECEDENT Section 5.1 Conditions Precedent to Initial
Credit Extensions. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction of the following conditions on
or before the Closing Date: (a) Executed Credit Documents. Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Credit Documents, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto. (b) Organizational Documents. Receipt by the Administrative
Agent of the following: 73



--------------------------------------------------------------------------------



 
[orionfourthamendment100.jpg]
(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority. (ii)
Organizational Documents Certificate. (A) Copies of bylaws, operating agreement,
partnership agreement or like document, (B) copies of resolutions approving the
transactions contemplated in connection with the financing and authorizing
execution and delivery of the Credit Documents, and (C) incumbency certificates,
for each of the Credit Parties, in each case certified by an Authorized Officer
in form and substance reasonably satisfactory to the Administrative Agent. (iii)
Good Standing Certificate. Copies of certificates of good standing, existence or
the like of a recent date for each of the Credit Parties from the appropriate
Governmental Authority of its jurisdiction of formation or organization. (iv)
Closing Certificate. A certificate from an Authorized Officer of the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, confirming, among other things, (A) all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by the Borrower and the other Credit Parties, if any, in connection
with this Agreement and the other Credit Documents and the transactions
contemplated herein and therein have been obtained and are in full force and
effect, (B) no investigation or inquiry by any Governmental Authority regarding
this Agreement and the other Credit Documents and the transactions contemplated
herein and therein is ongoing, (C) the financings and the transactions
contemplated by this Agreement and the other Credit Documents shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations), (D) since the date of the
most-recent annual audited financial statements for the Borrower, there has been
no event or circumstance which could be reasonably expected to have a Material
Adverse Effect, (E) (x) the most-recent annual audited financial statements, (y)
the internally prepared quarterly financial statements of the Credit Parties and
their Subsidiaries (other than the Target) on a combined basis for the fiscal
quarter ending on June 30, 2015 and (z) the internally prepared quarterly
financial statements of the Target and its Subsidiaries (on a combined basis for
the fiscal quarter ending on June 30, 2015, in each case, were prepared in
accordance with GAAP consistently applied, except as noted therein and fairly
present in all material respects the financial condition and results from
operations of the Borrower and its Subsidiaries, and (F) the Borrower,
individually, and the Borrower and its Subsidiaries, taken as a whole, are
Solvent after giving effect to the transactions contemplated hereby and the
incurrence of Indebtedness related thereto. (c) Opinions of Counsel. Receipt by
the Administrative Agent of customary opinions of counsel for each of the Credit
Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof. (d) Personal Property Collateral. Receipt by the
Collateral Agent of the following: (i) UCC Searches. (A) Searches of UCC filings
in the jurisdiction of incorporation or formation, as applicable, of each Credit
Party and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Collateral Agent’s security
interest in the Collateral, copies of the financing 74



--------------------------------------------------------------------------------



 
[orionfourthamendment101.jpg]
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (B) tax lien and judgment searches; (ii) Intellectual
Property Searches. Searches of ownership of Intellectual Property in the
appropriate governmental offices and such patent/trademark/copyright filings as
requested by the Collateral Agent in order to perfect the Collateral Agent’s
security interest in the Intellectual Property; (iii) UCC Financing Statements.
Such UCC financing statements necessary or appropriate to perfect the security
interests in the personal property collateral, as determined by the Collateral
Agent. (iv) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent. (v) Pledged Equity Interests. Original
certificates evidencing any certificated Equity Interests pledged as collateral,
together with undated stock transfer powers executed in blank. (vi) Evidence of
Insurance. Certificates of insurance for casualty, liability and any other
insurance required by the Credit Documents satisfactory to the Collateral Agent.
Subject to Section 7.18(f), the Collateral Agent shall be named (i) as lenders’
loss payee, as its interest may appear, with respect to any such insurance
providing coverage in respect of any Collateral and (ii) as additional insured,
as its interest may appear, with respect to any such insurance providing
liability coverage, and the Credit Parties will use their commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled. (vii) Consents. Duly executed consents
as are necessary, in the Collateral Agent’s sole discretion, to perfect the
Lenders’ security interest in the Collateral. (viii) [Reserved]. (ix) Allonges
and Assignments. To the extent required to be delivered pursuant to the terms of
the Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Collateral Agent’s and the
Lenders’ security interest in the Collateral. (e) [Reserved]. (f) Vessel
Collateral. (i) Fleet Mortgage. A duly executed first preferred fleet mortgage
covering all Vessels owned by the Credit Parties in form and substance
satisfactory to the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, a “Fleet Mortgage”). Each such Vessel
shall have been duly documented in the name of the applicable Credit Party under
the laws of the United States, such Fleet 75



--------------------------------------------------------------------------------



 
[orionfourthamendment102.jpg]
Mortgage shall have been duly recorded by the United States Coast Guard (or, in
the discretion of the Collateral Agent, filed for recording in such office), and
the Fleet Mortgage shall constitute a preferred mortgage on the Vessels to which
it relates subject only to other preferred mortgage liens in favor of the
Collateral Agent and those Fleet Preferred Mortgages described in Section
7.19(e) for the time period set forth in such Section. (ii) Insurance Summaries.
Summaries of the insurance coverages and copies of certificates of insurance for
the Hull and Machinery, Protection and Indemnity, Vessel Pollution and Excess
Liabilities coverages of the Credit Parties. (iii) Certificates. In each case,
to the extent applicable, (A) a true and complete copy of the Certificate of
Documentation of each Vessel and (B) a certificate of ownership and encumbrance
or a certified copy of the Abstract of Title of such Vessel issued by the United
States Coast Guard showing the Credit Party described on Schedule 6.10(d) as the
owner of such Vessel to be the sole owner of each Vessel free and clear of all
Liens of record except (x) the Fleet Mortgage covering each such Vessel in favor
of the Collateral Agent and (y) the Liens in favor of Wells Fargo Bank, National
Association that are being terminated on the Closing Date in connection with the
payoff of all existing indebtedness of the Borrower and its Subsidiaries. (iv)
Certificate of Inspection. To the extent applicable, with respect to each
Vessel, a copy of the current certificate of inspection issued by the United
States Coast Guard covering such Vessel reflecting no outstanding
recommendations. (v) (A) Certificate of Insurance from McGriff, Seibels &
Williams of Texas, Inc., who are insurance brokers acting for the Borrower, of
the placement of the insurances covering each Vessel; (B) written confirmation
from such brokers, that they have received no notice of the assignment of the
insurances or any claim covering each Vessel in favor of any party other than
the Collateral Agent, subject to verification of termination of the Liens in
favor of Wells Fargo Bank, National Association and (C) an opinion of such
brokers to the effect that such insurance complies with the applicable
provisions of the Fleet Mortgage; (g) Funding Notice; Funds Disbursement
Instructions. The Administrative Agent shall have received (a) a duly executed
Funding Notice with respect to the Credit Extension to occur on the Closing Date
and (b) duly executed disbursement instructions (with wiring instructions and
account information) for all disbursements to be made on the Closing Date. (h)
Termination of Existing Credit Agreement and other Existing Indebtedness of the
Credit Parties. Receipt by the Administrative Agent of evidence that the
Existing Credit Agreement concurrently with the Closing Date is being terminated
and all Liens securing obligations under the Existing Credit Agreement
concurrently with the Closing Date are being released. Receipt by the
Administrative Agent of evidence that all other existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Target and its Subsidiaries other than Indebtedness permitted to exist
hereunder) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date. (i) Closing Date
Acquisition Documents. Receipt by the Administrative Agent of (i) copies of the
Closing Date Acquisition Agreement and all other material Closing Date
Acquisition Documents, certified by an Authorized Officer of the Borrower as
being true, complete and correct and (ii) evidence satisfactory to the
Administrative Agent in its sole 76



--------------------------------------------------------------------------------



 
[orionfourthamendment103.jpg]
discretion that (x) the Closing Date Acquisition shall have been, or
substantially simultaneously with the funding of the initial Loans hereunder
will be, consummated in accordance with the terms of the Closing Date
Acquisition Agreement, without any material amendment, material consent or
material waiver (including any waiver of a material condition precedent to the
Borrower’s or its applicable Affiliate’s obligation to close under the Closing
Date Acquisition Agreement or otherwise consummate the Closing Date Acquisition)
thereof except as consented to by the Administrative Agent and (y) no Material
Adverse Effect (as defined in the Closing Date Acquisition Agreement) has
occurred or is continuing as of the Closing Date. (j) Quality of Earnings
Report. Receipt by the Administrative Agent of a quality of earnings report of
the Target in form and substance reasonably satisfactory to the Administrative
Agent. (k) Fees and Expenses. The Administrative Agent shall have confirmation
that all reasonable out-of-pocket fees and expenses required to be paid on or
before the Closing Date have been paid, including the reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent. For purposes of
determining compliance with the conditions specified in this Section 5.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. The funding of the initial Loans hereunder shall evidence the
satisfaction of the foregoing conditions except to the extent the Borrower and
the other Credit Parties have agreed to fulfill conditions following the Closing
Date pursuant to Section 7.19. Section 5.2 Conditions to Each Credit Extension.
The obligation of each Lender to fund its Term Loan Commitment Percentage or
Revolving Commitment Percentage of any Credit Extension on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.4, of the following conditions precedent: (a) the
Administrative Agent shall have received a fully executed and delivered Funding
Notice, together with the documentation and certifications required therein with
respect to each Credit Extension; (b) after making the Credit Extension
requested on such Credit Date, (i) the aggregate outstanding principal amount of
the Revolving Loans shall not exceed the aggregate Revolving Commitments then in
effect and (ii) the aggregate outstanding principal amount of the Term Loans
shall not exceed the respective Term Loan Commitments then in effect; (c) as of
such Credit Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (d) as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default. 77



--------------------------------------------------------------------------------



 
[orionfourthamendment104.jpg]
Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Required Lenders, such request is warranted under the
circumstances. Section 6 REPRESENTATIONS AND WARRANTIES In order to induce
Agents and Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, the Borrower and each other Credit Party
represents and warrants to each Agent and Lender, on the Closing Date that the
following statements are true and correct: Section 6.1 Organization; Requisite
Power and Authority; Qualification. Each of the Borrower and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization as identified in Schedule 6.1, (b)
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing in every jurisdiction where necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect. The Credit Parties have full power and authority to
own, operate and charter to others, vessels documented under the laws of the
United States of America. The Borrower and each other Credit Party is and will
remain a “United States citizen” within the meaning of Section 2 of the Shipping
Act and is eligible to own and operate vessels in the coastwise trade. Each
Vessel was or will be built in the United States, has never been rebuilt outside
the United States and has never been owned by any Person other than a “United
States citizen” within the meaning of the Shipping Act. Section 6.2 Equity
Interests and Ownership. Schedule 6.2 correctly sets forth the ownership
interest of the Borrower in its Subsidiaries as of the Closing Date. The Equity
Interests of each Credit Party and its Subsidiaries have been duly authorized
and validly issued and is fully paid and non-assessable. Except as set forth on
Schedule 6.2, as of the Closing Date, there is no existing option, warrant,
call, right, commitment, buy-sell, voting trust or other shareholder agreement
or other agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary outstanding
which upon conversion or exchange would require, the issuance by any Subsidiary
of any additional membership interests or other Equity Interests of any
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of any Subsidiary. Section 6.3 Due Authorization. The execution,
delivery and performance of the Credit Documents have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
78



--------------------------------------------------------------------------------



 
[orionfourthamendment105.jpg]
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party. Section 6.5 Governmental Consents.
The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the
Closing Date and other filings, recordings or consents which have been obtained
or made, as applicable. Section 6.6 Binding Obligation. Each Credit Document has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by Debtor Relief Laws or by equitable principles
relating to enforceability. Section 6.7 Financial Statements. (a) The audited
consolidated balance sheet of the Borrower and its Subsidiaries for the most
recent Fiscal Year ended, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, including
the notes thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b) The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries for
the most recent Fiscal Quarter ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal
Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness. (c) The
consolidated forecasted balance sheet and statements of income and cash flows of
the Borrower and its Subsidiaries delivered pursuant to Section 7.1(d) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
Section 6.8 No Material Adverse Effect; No Default. (a) No Material Adverse
Effect. Since December 31, 2014, no event, circumstance or change has occurred
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect. 79



--------------------------------------------------------------------------------



 
[orionfourthamendment106.jpg]
(b) No Default. No Default has occurred and is continuing. Section 6.9 Tax
Matters. Each Credit Party and its subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective properties,
assets, income, businesses and franchises otherwise due and payable, except
those being actively contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed tax assessment against any Credit Party or any of its Subsidiaries
that would, if made, have a Material Adverse Effect. Section 6.10 Properties.
(a) Title. Each of the Credit Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 6.7 and in the
most recent financial statements delivered pursuant to Section 7.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 8.9. All such properties and assets are free and clear
of Liens other than Permitted Liens. (b) Real Estate. As of the Closing Date,
Schedule 6.10(b) contains a true, accurate and complete list of all Real Estate
Assets of the Credit Parties. (c) Intellectual Property. Each Credit Party and
its Subsidiaries owns or is validly licensed to use all Intellectual Property
that is necessary for the present conduct of its business, free and clear of
Liens (other than Permitted Liens), without conflict with the rights of any
other Person unless the failure to own or benefit from such valid license could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Credit Party, no Credit Party nor any
of its Subsidiaries is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property rights of any other Person unless such
infringement, misappropriation, dilution or violation could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. (d)
Vessels. (i) The Borrower and each Credit Party is the sole owner of the whole
of the Vessel set forth opposite its name on Schedule 6.10(d). All of the
Vessels are owned by each of them, respectively, free and clear of any Lien of
any nature whatsoever, except as provided for in the Collateral Documents, and
as permitted by Section 8.2. The Fleet Mortgage, when duly executed and
delivered by the relevant Credit Parties, will be effective to create in favor
of the Collateral Agent a legal, valid and enforceable Lien on all of the Credit
Party’s right, title and interest in and to the Vessel under such Fleet Mortgage
and the proceeds thereof, and when the Fleet Mortgage is filed in the offices
specified on Schedule 6.10(d), the Fleet Mortgage shall constitute a Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Vessels that are subject of the Fleet Mortgage and the proceeds thereof, in
each case prior and superior in right to any other Person, other than Permitted
Liens. (ii) To the extent required by Applicable Law, each Vessel is : (A)
classified in the highest classification for vessels of the same age and type in
the American Bureau of Shipping (or other classification society acceptable to
the Administrative Agent) and is in class without recommendation; (B) documented
in the name of the respective Credit Party, (C) duly qualified to operate in the
coastwise trade of the United States, (D) eligible to transport cargo between
ports in the United States under the Merchant Marine 80



--------------------------------------------------------------------------------



 
[orionfourthamendment107.jpg]
Act of 1920, (E) built in the United States and has been continuously owned and
operated by a citizen of the United States, within the meaning of Section 2 of
the Shipping Act, (F) covered by hull and protection and indemnity and
mortgagee’s interest insurance in accordance with the requirements of this
Agreement and the Fleet Mortgage covering such Vessel, and otherwise
satisfactory to the Collateral Agent; (G) endorsed and documented in accordance
with applicable legal requirements, including, in the case of new Vessels,
filings for all Vessels with the United States Coast Guard, National Vessel
Documentation Center, an Application for Documentation, on form CG-1258,
satisfactory to the Collateral Agent and its counsel, seeking documentation of
the Vessel in the name of the applicable Credit Party as a vessel of the United
States eligible to engage in the coastwise trade, (H) subject to a valid
certificate of inspection issued by the United States Coast Guard, and each such
certificate of inspection is in full force and effect without recommendation and
(I) has been issued a Builder’s Certification by Builder, on form CG-1261, or if
such new Vessel has been previously documented in the name of Builder, is
subject to a Bill of Sale, on form CG-1340, satisfactory to the Collateral
Agent, sufficient (when filed with the United States Coast Guard, National
Vessel Documentation Center), to vest good title to the New Vessel in the
applicable Credit Party, free and clear of all Liens (other than Permitted
Liens). Section 6.11 Environmental Matters. No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and neither the Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste. Compliance with all
current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.12 No Defaults. No Credit Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations (other than Contractual Obligations relating to Indebtedness),
except in each case where the consequences, direct or indirect, of such default
or defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Section 6.13 No Litigation or other Adverse Proceedings. There are no
Adverse Proceedings that (a) purport to affect or pertain to this Agreement or
any other Credit Document, or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is subject to or in default with respect to
any final 81



--------------------------------------------------------------------------------



 
[orionfourthamendment108.jpg]
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority, that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Section 6.14 Information Regarding the
Borrower and its Subsidiaries. Set forth on Schedule 6.14, is the jurisdiction
of organization, the exact legal name (and for the prior five (5) years or since
the date of its formation has been) and the true and correct U.S. taxpayer
identification number (or foreign equivalent, if any) of the Borrower and each
of its Subsidiaries as of the Closing Date. Section 6.15 Governmental
Regulation. (a) No Credit Party nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940. No Credit Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940. (b) No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To
its knowledge, no Credit Party nor any of its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. No Credit Party nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person. (c) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time. (d) None of the Credit Parties or
their Subsidiaries or their respective Affiliates (i) is a Sanctioned Person or
a Sanctioned Entity, (ii) has more than ten percent (10%) of its assets located
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity. (e) Each Credit
Party and its Subsidiaries is in compliance with the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto. None of
the Credit Parties or their respective Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or any of
its Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (f) To the extent applicable, each
Credit Party and its Subsidiaries are in compliance with Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept 82



--------------------------------------------------------------------------------



 
[orionfourthamendment109.jpg]
and Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time to time,
the “Patriot Act”). (g) No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to such Credit Party will be used (i)
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as in effect from time to time
or (ii) to finance or refinance any (A) commercial paper issued by such Credit
Party or (B) any other Indebtedness, except for Indebtedness that such Credit
Party incurred for general corporate or working capital purposes. Section 6.16
Employee Matters. No Credit Party nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Credit Party or any of its Subsidiaries, or to the best knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. Section 6.17 Pension Plans. (a) Except as could
not reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or is the subject of a favorable opinion letter from the Internal Revenue
Service indicating that such Pension Plan is so qualified and, to the best
knowledge of the Credit Parties, nothing has occurred subsequent to the issuance
of such determination letter which would cause such Pension Plan to lose its
qualified status except where such event could not reasonably be expected to
result in a Material Adverse Effect, (c) except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Pension Plan
(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to result in liability to the
Borrower or any of its Subsidiaries in excess of $2,000,000, no ERISA Event has
occurred, and (e) except to the extent required under Section 4980B of the
Internal Revenue Code and Section 601 et seq. of ERISA or similar state laws and
except as could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its Subsidiaries. Section 6.18 Solvency. The Borrower, individually, and
the Borrower and its Subsidiaries taken as a whole on a consolidated basis are
and, upon the incurrence of any Credit Extension on any date on which this
representation and warranty is made, will be, Solvent. 83



--------------------------------------------------------------------------------



 
[orionfourthamendment110.jpg]
Section 6.19 Compliance with Laws. Each Credit Party and its Subsidiaries is in
compliance with (a) the Patriot Act and OFAC rules and regulations as provided
in Section 6.15 and (b) except such non-compliance with such other Applicable
Laws that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, all other Applicable Laws. Each Credit
Party and its Subsidiaries possesses all certificates, authorities or permits
issued by appropriate Governmental Authorities necessary to conduct the business
now operated by them and the failure of which to have could reasonably be
expected to have a Material Adverse Effect and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit the failure of which to have or retain could reasonably be
expected to have a Material Adverse Effect. Section 6.20 Disclosure. No
representation or warranty of any Credit Party contained in any Credit Document
or in any other documents, certificates or written statements furnished to the
Lenders by or on behalf of the Borrower or any of its Subsidiaries for use in
connection with the transactions contemplated hereby (other than projections and
pro forma financial information contained in such materials) contains any untrue
statement of a material fact or omits to state a material fact (known to any
Credit Party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in any material manner in light of the circumstances in which the
same were made. Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Credit Parties to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and that such differences may be material. There are no facts known to any
Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders. Section 6.21
Insurance. (a) The properties of the Credit Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of such Persons, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Credit Party or the
applicable Subsidiary operates. The insurance coverage of the Borrower and its
Subsidiaries as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.21. (b) The
Borrower and the Credit Parties shall ensure that insurance policies pertaining
to Vessels provide that (i) there shall be no recourse against the Collateral
Agent for the payment of premiums, commissions or deductibles, (ii) if such
policies provide for the payment of club calls, assessments or advances, there
shall be no recourse against the Collateral Agent for the payment thereof and
(iii) to the extent obtainable from underwriters or brokers, the Collateral
Agent will receive at least fourteen (14) days written notice from the insurance
company or broker prior to cancellation or any material alteration in the
insurance policy or reduction in coverage which could materially affect the
interest of the Collateral Agent. (c) Should any Vessel be navigated outside her
customary navigation limits, the Borrower shall, prior to any such navigation,
procure an endorsement to the policies obtained hereunder authorizing such
navigation, and procure increased value, war risk and related coverages as may
be reasonably required by the Collateral Agent. (d) Should the Borrower or any
Subsidiary fail to obtain any insurance referred to herein, the Borrower shall
give the Collateral Agent written notice of such fact, endeavor to obtain such
insurance and detain such Vessel in port until such insurance has been obtained.
84



--------------------------------------------------------------------------------



 
[orionfourthamendment111.jpg]
Section 6.22 Pledge Agreement and Security Agreement. The Pledge Agreement and
the Security Agreement are effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and the
Pledge Agreement and the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor (to the extent such
security interest can be perfected by filing under the UCC). Section 6.23
Mortgages[Reserved]. Each of the Mortgages is effective to create in favor of
the Collateral Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Real Estate Assets
(other than fee-owned real property of the Credit Parties as of the Closing Date
that is located in State of Florida) identified therein in conformity with
Applicable Laws, except to the extent the enforceability thereof may be limited
by applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and, when the Mortgages and UCC financing statements in
appropriate form are duly recorded at the locations identified in the Mortgages,
and recording or similar taxes, if any, are paid, the Mortgages shall constitute
a legal, valid and enforceable Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such Real Estate Assets, in
each case prior and superior in right to any other Lien (other than Permitted
Liens). Section 6.24 Vessel Qualification. To the extent required by Applicable
Law, the Borrower maintains in its possession, or causes each Credit Party to
maintain in its possession, a current SMC for each Vessel, a DOC for the
operator of each Vessel and a United States Coast Guard Certificate of Financial
Responsibility (Water Pollution) with respect to each Vessel. Upon reasonable
request of the Administrative Agent at any time and from time to time, the
Borrower shall deliver confirmation to the Administrative Agent that each of the
foregoing certificates is in force and effect. Neither the Borrower nor any
Credit Party requires an ISSC to operate any Vessel for the intended domestic
coastal trade of the Vessels. Section 7 AFFIRMATIVE COVENANTS Each Credit Party
covenants and agrees that until the Obligations shall have been paid in full or
otherwise satisfied, and the Commitments hereunder shall have expired or been
terminated, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7. Section 7.1 Financial
Statements and Other Reports. The Borrower will deliver, or will cause to be
delivered, to the Administrative Agent and each of the Lenders: (a) Quarterly
Financial Statements for the Borrower and its Subsidiaries. Within forty-five
(45) days after the end of each Fiscal Quarter of each Fiscal Year (excluding
the fourth Fiscal Quarter) or the date such information is filed with the SEC,
the consolidated balance sheets 85



--------------------------------------------------------------------------------



 
[orionfourthamendment112.jpg]
of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; (b) Audited Annual Financial Statements for
the Borrower and its Subsidiaries. Upon the earlier of the date that is ninety
(90) days after the end of each Fiscal Year of the Borrower or the date such
information is filed with the SEC, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; and (ii) with respect to such consolidated
financial statements a report thereon of Grant Thornton LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower, which report shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards); (c) Compliance
Certificate. Together with each delivery of the financial statements pursuant to
clauses (a) and (b) of Section 7.1 a duly completed Compliance Certificate; (d)
Annual Budget. Within thirty (30) days following the end of each Fiscal Year of
the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan A Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur); (e)
Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Borrower’s legal
name, (ii) in such Borrower’s corporate structure, or (iii) in such Borrower’s
Federal Taxpayer Identification Number; (f) Securities and Exchange Commission
Filings. Promptly after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements that the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, provided that any documents required to be delivered pursuant to
this Section 7.1(f) shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website; or (ii) on which such documents are posted on the Borrower’s
behalf on Syndtrak or another relevant website, if any to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided further that: (x)
upon written request by the 86



--------------------------------------------------------------------------------



 
[orionfourthamendment113.jpg]
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this Section 7.1(f),
the Borrower shall not be separately required to furnish such information under
Sections 7.1(a) or (b) above or pursuant to any other requirement of this
Agreement or any other Credit Document. (g) Notice of Default and Material
Adverse Effect. Promptly upon any Authorized Officer of any Credit Party
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Credit Party with
respect thereto; (ii) that any Person has given any notice to any Credit Party
or any of its Subsidiaries or taken any other action with respect to any event
or condition set forth in Section 9.1(b), or (iii) the occurrence of any
Material Adverse Effect, a certificate of its Authorized Officers specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition or change, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto; (h) ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the any Credit Party, any of its Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to each Pension Plan; and (2)
promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; (i) Securities and
Exchange Commission Filings. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements that
the Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; (j)
Securities and Exchange Commission Investigations. Promptly, and in any event
within five (5) Business Days after receipt thereof by any Credit Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the Securities and Exchange Commission (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Credit Party or any Subsidiary thereof; and (k) Other Information. (i)
Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its security holders acting in such capacity or by any Subsidiary of
the Borrower to its security holders, if any, other than the Borrower or another
Subsidiary of the Borrower, provided that no Credit Party shall be required to
deliver to the Administrative Agent or any 87



--------------------------------------------------------------------------------



 
[orionfourthamendment114.jpg]
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. Each notice pursuant to clauses (h) and (i) of this Section
7.1 shall be accompanied by a statement of an Authorized Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower and/or the other applicable Credit Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.1(g)
shall describe with particularity any and all provisions of this Agreement and
any other Credit Document that have been breached. Section 7.2 Existence. Each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business, except to the extent
permitted by Section 8.9 or not constituting an Asset Sale hereunder. Section
7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay (a) all federal, state and other material taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon and (b) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. The Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than any the Borrower or any Subsidiary). Section
7.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of any Credit Party and its Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof. Section 7.5 Insurance. The Credit Parties will maintain or
cause to be maintained, with financially sound and reputable insurers, property
insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the each Credit Party and its Subsidiaries
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts, with such deductibles, covering such risks and otherwise on such
terms and conditions as shall be customary for such Persons; provided that the
Borrower and each of its Subsidiaries shall maintain at all times pollution
legal liability insurance with coverage amounts equal to or greater than,
deductibles no greater than, and otherwise with terms and conditions no less
favorable to the Lenders than, the pollution legal liability insurance in effect
as of the Closing Date. Without limiting the generality of the foregoing, each
of the Borrower and its Subsidiaries will maintain or cause to be maintained (a)
flood insurance with respect to each Flood Hazard Property, if any, that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar 88



--------------------------------------------------------------------------------



 
[orionfourthamendment115.jpg]
businesses. Each such policy of insurance shall (i) name the Collateral Agent,
on behalf of the holders of the Obligations, as an additional insured thereunder
as its interests may appear, and (ii) in the case of each property insurance
policy, contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the holders of the Obligations, as the loss payee thereunder and
provides for at least thirty (30) days’ prior written notice (or such shorter
prior written notice as may be agreed by the Collateral Agent in its reasonable
discretion) to the Collateral Agent of any modification or cancellation of such
policy. Section 7.6 Inspections. Each Credit Party will, and will cause each of
its Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each Lender to visit and inspect
any of its properties, to conduct field audits, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per year and that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Section 7.7 Lenders Meetings. The Borrower
will, upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and the Lenders once during
each Fiscal Year to be held at the Borrower’s corporate offices (or at such
other location as may be agreed to by the Borrower and the Administrative Agent)
at such time as may be agreed to by the Borrower and the Administrative Agent.
Section 7.8 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 7.9 Use of Proceeds. The Credit Parties will use the
proceeds of the Credit Extensions on the (a) Closing Date (i) to finance the
Closing Date Acquisition on the Closing Date, (bii) for general corporate and
working capital purposes or for capital expenditures, (ciii) to refinance
simultaneously with the closing of this Agreement certain existing Indebtedness
that such Credit Party incurred for working capital or general corporate
purposes, (eiv) to finance Permitted Acquisitions and to pay fees, costs and
expenses in connection therewith, whether or not consummated and/or (ev) to pay
transaction fees, costs and expenses related to credit facilities established
pursuant to this Agreement and the other Credit Documents, in each case not in
contravention of Applicable Laws or of any Credit Document and (b) Fourth
Amendment Effective Date (i) for general corporate and working capital purposes,
(ii) to finance Permitted Acquisitions and to pay fees, costs and expenses in
connection therewith, whether or not consummated and/or (iii) to pay transaction
fees, costs and expenses related to credit facilities established pursuant to
the Fourth Amendment not in contravention of Applicable Laws or of any Credit
Document. No portion of the proceeds of any Credit Extension shall be used (i)
to refinance any commercial paper, or (ii) in any manner that causes or might
cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System as in effect from time to time or any other regulation
thereof or to violate the Exchange Act. Section 7.10 Environmental Matters. 89



--------------------------------------------------------------------------------



 
[orionfourthamendment116.jpg]
(a) Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender. (b) Hazardous Materials Activities, Etc. The
Borrower shall promptly take, and shall cause each of its Subsidiaries promptly
to take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) respond to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Section 7.11
Additional Real Estate Assets[Reserved]. (a) In the event that any Credit Party
acquires a Real Estate Asset, then such Credit Party, no later than forty-five
(45) days (or such longer period as may be agreed in writing by the Collateral
Agent) after acquiring such Real Estate Asset shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in clause (b) immediately below that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in such
Real Estate Asset. The Administrative Agent may, in its reasonable judgment,
grant extensions of time for compliance or exceptions with the provisions of
this Section 7.11 by any Credit Party. In addition to the foregoing, the
applicable Credit Party shall, at the request of the Required Lenders, deliver,
from time to time, to the Administrative Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien. (b) In order to create in favor of the Collateral
Agent, for the benefit of the holders of the Obligations, a valid and, subject
to any filing and/or recording referred to herein, enforceable Lien on, and
security interest in, any Real Estate Asset that is prior and superior in right
to any other Lien (other than Permitted Liens), the Administrative Agent and the
Collateral Agent (with copies sufficient for each Lender) shall have received
from the Borrower with respect to such Real Estate Asset: (i) fully executed and
notarized Mortgages, in proper form for recording in all appropriate places in
all applicable jurisdictions, encumbering such Real Estate Asset; (ii) an
opinion of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) in each state in which such Real Estate Asset is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state and such other matters as the Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Collateral Agent;
(iii) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent (each, a “Title Policy”) with respect to such Real Estate
Asset, in amounts not less than the fair market value of such Real Estate Asset,
together with a title report issued by a title company with respect thereto and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Collateral Agent and (b) evidence reasonably satisfactory to the Collateral
Agent that such Borrower has paid to the title company or to 90



--------------------------------------------------------------------------------



 
[orionfourthamendment117.jpg]
the appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records; (iv) a recently issued
flood zone determination certificate; (v) evidence of flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to the Collateral Agent;
(vi) if an exception to the Title Policy with respect to any Real Estate Asset
subject to a Mortgage would arise without such ALTA surveys, ALTA surveys of
such Real Estate Asset; and (vii) reports and other reasonable information, in
form, scope and substance reasonably satisfactory to the Administrative Agent,
regarding environmental matters relating to such Real Estate Asset. Section 7.12
Pledge of Personal Property Assets. (a) Equity Interests. The Borrower and each
other Credit Party shall cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary and (ii) sixty-five
percent (65%) (or such greater percentage that (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in the case of each Foreign Subsidiary
that is directly owned by any Credit Party or any Domestic Subsidiary to be
subject at all times to a first priority lien (subject to any Permitted Lien) in
favor of the Collateral Agent, for the holders of the Obligations, pursuant to
the terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries or other items reasonably requested by
the Collateral Agent necessary in connection therewith (to the extent not
delivered on the Closing Date) to perfect the security interests therein, all in
form and substance reasonably satisfactory to the Collateral Agent. (b) Personal
Property. The Borrower and each other Credit Party shall (i) cause all of its
owned and leased personal property (other than Excluded Property) to be subject
at all times to first priority (subject to any Permitted Lien), perfected Liens
in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Collateral Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and 91



--------------------------------------------------------------------------------



 
[orionfourthamendment118.jpg]
enforceability of the documentation referred to above and the perfection of the
Collateral Agent’s Liens thereunder) and other items reasonably requested by the
Collateral Agent necessary in connection therewith to perfect the security
interests therein, all in form, content and scope reasonably satisfactory to the
Collateral Agent. Notwithstanding anything in this clause (b), the Borrower
shall not be required to enter into any Deposit Account Control Agreement or
Securities Account Control Agreement or take any other action with respect to
deposit accounts or securities accounts except to the extent provided in Section
7.17. Section 7.13 Books and Records. Each Credit Party will keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP. Section 7.14 Additional Subsidiaries. Within
thirty (30) days after the acquisition or formation of any Subsidiary: (a)
notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
(b) if such Subsidiary is a Domestic Subsidiary (or if such Subsidiary is a
Foreign Subsidiary and no adverse tax consequences would result for the Borrower
as a result of such Foreign Subsidiary becoming a Guarantor), cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.1(b) and (d) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope satisfactory to the Administrative
Agent. Section 7.15 Interest Rate Protection. Enter into, within ninety (90)
days following the ClosingFourth Amendment Effective Date, and maintain one or
more Swap Agreements on such terms as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost for a period of three (3) years from the ClosingFourth Amendment Effective
Date with respect to a notional amount equal to at least fifty percent (50%) of
the aggregate principal amount of the Term Loans outstanding. Section 7.16
Covenants Relating to the Vessels. (a) Promptly after the date of this
Agreement, cause a certified copy of the Fleet Mortgage, together with a notice
thereof, to be kept with the certificate of documentation of the Vessel to which
it relates, and with respect to each Vessel, shall furnish the Administrative
Agent and the Collateral Agent with copies of the masters’ signed receipts
therefor. (b) To the extent applicable, cause the Vessels to be maintained in
the highest classification for vessels of like age and type by the American
Bureau of Shipping or any other classification society satisfactory to the
Administrative Agent without any overdue recommendations. 92



--------------------------------------------------------------------------------



 
[orionfourthamendment119.jpg]
(c) If the Collateral Agent so requests, provide the Collateral Agent with
copies of all internally generated inspection or survey reports on the Vessels.
(d) Maintain with financially sound and reputable insurance companies,
insurances on the Vessels in accordance with Section 6.21. Section 7.17 Cash
Management. (a) Maintain all cash management and treasury business with Regions
Bank or a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (other
than accounts constituting Excluded Property and other fiduciary accounts, all
of which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable. (b) At any time after the occurrence and
during the continuance of an Event of Default, at the request of the Required
Lenders, the Borrower will, and will cause each other Credit Party to, cause all
payments constituting proceeds of accounts or other Collateral to be directed
into lockbox accounts under agreements in form and substance satisfactory to the
Collateral Agent. Section 7.18 Landlord Waivers. In the case of (a) each
headquarter location of the Credit Parties, each other location where any
significant administrative or governmental functions are performed and each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) and (b) any personal property Collateral located at
any other premises leased by a Credit Party containing personal property
Collateral with a value in excess of $500,000, the Credit Parties will provide
the Collateral Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) requested by the
Administrative Agent or the Collateral Agent and (ii) the Credit Parties are
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance satisfactory to the Collateral Agent). Section 7.19 Post Closing
Covenants. (a) Real Property Collateral. Within 60 days following the Closing
Date (or such longer period as agreed to by the Collateral Agent in its sole
discretion), deliver to the Collateral Agent, the following: (i) Mortgages.
Fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering all Real Estate
Assets of the Credit Parties as of the Closing Date (other than fee-owned real
property of the Credit Parties as of the Closing Date that is located in State
of Florida); (ii) Opinions. An opinion of counsel (which counsel shall be
reasonably satisfactory to the Collateral Agent) in each state in which such
Real Estate Asset is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in 93



--------------------------------------------------------------------------------



 
[orionfourthamendment120.jpg]
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent; (iii) Title Insurance. (a) ALTA mortgagee title insurance
policies or unconditional commitments therefor issued by one or more title
companies reasonably satisfactory to the Collateral Agent (each, a “Title
Policy”) with respect to such Real Estate Asset, in amounts not less than the
fair market value of such Real Estate Asset, together with a title report issued
by a title company with respect thereto and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Collateral Agent and (b) evidence
reasonably satisfactory to the Collateral Agent that such Credit Party has paid
to the title company or to the appropriate Governmental Authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Real Estate Asset in the appropriate real estate records;
(iv) Flood Certificate. A recently issued flood zone determination certificate;
(v) Flood Insurance. Evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, in form and
substance reasonably satisfactory to the Collateral Agent; (vi) Survey. If an
exception to the Title Policy with respect to any Real Estate Asset subject to a
Mortgage would arise without such ALTA surveys, ALTA surveys of such Real Estate
Asset; and (vii) Additional Information. Reports and other reasonable
information, in form, scope and substance reasonably satisfactory to the
Administrative Agent, regarding environmental matters relating to such Real
Estate Asset. (b) Control Agreements. Within thirty (30) days following the
Closing Date (or such longer period as agreed to by the Collateral Agent in its
sole discretion), to the extent required to be delivered pursuant to Section
7.17, deliver to the Collateral Agent, Deposit Account Control Agreements and
Securities Account Control Agreements with respect to all Controlled Accounts,
in each case, in form and substance satisfactory to the Collateral Agent. (c)
Estoppels, Consents and Waivers. Within thirty (30) days following the Closing
Date (or such longer period as agreed to by the Collateral Agent in its sole
discretion), in the case of any personal property Collateral located at premises
leased by a Credit Party and set forth on Schedule 6.10(b) such estoppel
letters, consents and waivers from the landlords of such real property to the
extent required to be delivered in connection with Section 7.18 (such letters,
consents and waivers shall be in form and substance satisfactory to the
Collateral Agent). (d) Lien Releases. Within ten (10) Business Days following
the Closing Date (or such longer period as agreed to by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to the Administrative Agent that
(i) the Liens set forth on Schedule 8.2 in favor of CNH Industrial Capital
America LLC have been terminated and all Liens securing such obligations have
been released and (ii) all Liens in favor of Bank of the West evidenced by UCC-1
Filing No. 2013 94



--------------------------------------------------------------------------------



 
[orionfourthamendment121.jpg]
0410077 filed with the Delaware Secretary of State and UCC-1 Filing No.
13-0003104587 filed with the Texas Secretary of State have been terminated. (e)
Vessel Mortgage Release. Within fifteen (15) days following the Closing Date (or
such longer period as agreed to by the Collateral Agent in its sole discretion),
deliver to the Collateral Agent, evidence, in form and substance satisfactory to
the Collateral Agent that (i) that certain Fleet Preferred Mortgage in favor of
Wells Fargo Bank, National Association in the amount of $75,000,000 recorded as
of September 13, 2013 as Batch No. 14460700, Document I.D. No. 5, (ii) that
certain Fleet Preferred Mortgage in favor of Wells Fargo Bank, National
Association in the amount of $75,000,000 recorded as of October 22, 2010 as
Batch No. 770916, Document I.D. No. 12710107, (iii) that certain Fleet Preferred
Mortgage in favor of Southwest Bank of Texas NA in the amount of $17,800,000
recorded as of July 1, 1999 as at Book No. 99-83, Page 279, as amended and (iv)
that certain Preferred Ship Mortgage in favor of Wells Fargo Bank, National
Association in the amount of $4,000,000 recorded as of December 12, 2014 as
Batch No. 24360700, Document I.D. No. 2, in each case, has been released and
terminated of record and the indebtedness referenced therein has been removed
from the record of the respective mortgaged Vessels. (f) Insurance Endorsement.
On or before August 7, 2015 (or such later date as agreed to by the Collateral
Agent in its sole discretion), the Collateral Agent shall be named as additional
insured, as its interest may appear, with respect to any such insurance
providing liability coverage in form and substance satisfactory to the
Collateral Agent. (g) Tax Lien. Within thirty (30) days following the Closing
Date (or such longer period as agreed to by the Administrative Agent in its sole
discretion), the Borrower shall have provided evidence to the Administrative
Agent that T.A.S. Commercial Concrete Solutions, LLC has paid all taxes and
other Indebtedness evidenced by that certain state tax lien filing filed by the
Texas Workforce Commission on October 10, 2014 in the amount of $15,387.67 and
that such state tax lien has been released and terminated of record. (h) Letter
of Credit. Within ten (10) days following the Closing Date (or such longer
period as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall provide evidence to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, that (i) that
certain standby letter of credit issued by Wells Fargo Bank, National
Association on behalf of Orion Construction, L.P. for the benefit of Signal
Mutual Indemnity Association Ltd in the amount of $1,100,798.00 has been
terminated and (ii) any liens and security interests provided to Wells Fargo
Bank, National Association as security for such standby letter of credit have
been terminated and released in full. Section 8 NEGATIVE COVENANTS Each Credit
Party covenants and agrees that until the Obligations shall have been paid in
full or otherwise satisfied, and the Commitments hereunder shall have expired or
been terminated, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 8. Section 8.1
Indebtedness. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
other than: (a) the Obligations; (b) Indebtedness of the Borrower to any other
Credit Party; 95



--------------------------------------------------------------------------------



 
[orionfourthamendment122.jpg]
(c) Guarantees with respect to Indebtedness permitted under this Section 8.1;
(d) Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof; (e) Indebtedness with respect
to (x) Capital Leases and (y) purchase money Indebtedness; provided, in the case
of clause (x), that any such Indebtedness shall be secured only by the asset
subject to such Capital Lease, and, in the case of clause (y), that any such
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (e) plus assumed
Indebtedness under clause (k) below shall not exceed at any time $10,000,000;
(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks); (g) Indebtedness arising in connection with the financing of
insurance premiums in the ordinary course of business; (h) to the extent
constituting Indebtedness, all obligations in connection with each Permitted
Acquisition, including, without limitation, Earn Out Obligations; (i)
Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries; (j) unsecured Indebtedness of
the Credit Parties in an aggregate amount not to exceed at any time $15,000,000;
and (k) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder; provided that
any such Indebtedness was not created in anticipation of or in connection with
the transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (k) plus Indebtedness
under clause (e) above shall not exceed at any time $10,000,000. Section 8.2
Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of its Subsidiaries, whether now owned or hereafter acquired, created or
licensed or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under any Applicable Laws related to intellectual property,
except: (a) Liens in favor of the Collateral Agent for the benefit of the
holders of the Obligations granted pursuant to any Credit Document; 96



--------------------------------------------------------------------------------



 
[orionfourthamendment123.jpg]
(b) Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; (c) statutory Liens of landlords, banks,
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) or 4068 of ERISA that
would constitute an Event of Default under Section 9.1(j)), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (d) Liens incurred in the ordinary course of business in
connection with (i) workers’ compensation, unemployment insurance and other
types of social security, or (ii) to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), in each case, so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof; (e) easements, rights-of-way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of any Credit Party or any of its Subsidiaries, including, without
limitation, all encumbrances shown on any policy of title insurance in favor of
the Collateral Agent with respect to any Real Estate Asset; (f) any interest or
title of a lessor or sublessor under any lease of real estate permitted
hereunder; (g) Liens solely on any cash earnest money deposits made by any
Credit Party or any of its Subsidiaries in connection with any letter of intent,
or purchase agreement permitted hereunder; (h) purported Liens evidenced by the
filing of precautionary UCC financing statements relating solely to operating
leases of personal property entered into in the ordinary course of business; (i)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property; (k)
licenses of patents, trademarks and other intellectual property rights granted
by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary; (l) Liens existing as of the
Closing Date and described in Schedule 8.2; (m) Liens securing purchase money
Indebtedness and Capital Leases to the extent permitted pursuant to Section
8.1(e); provided, any such Lien shall encumber only the asset 97



--------------------------------------------------------------------------------



 
[orionfourthamendment124.jpg]
acquired with the proceeds of such Indebtedness or the assets subject to such
Capital Lease, respectively; (n) Liens in favor of the Issuing Bank or the
Swingline Lender on cash collateral securing the obligations of a Defaulting
Lender to fund risk participations hereunder; (o) Liens consisting of judgment
or judicial attachment liens relating to judgments which do not constitute an
Event of Default hereunder; (p) licenses (including licenses of Intellectual
Property), sublicenses, leases or subleases granted to third parties in the
ordinary course of business; (q) Liens in favor of collecting banks under
Section 4-210 of the UCC; (r) Liens (including the right of set-off) in favor of
a bank or other depository institution arising as a matter of law encumbering
deposits; (s) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods in the ordinary course
of business; (t) Liens not otherwise permitted hereunder securing Indebtedness
or other obligations not in excess of $5,000,000 in the aggregate at any one
time outstanding; and (u) the interest of the shipyard in vessels being built
for or retrofitted for the Borrower or its Subsidiaries during the period prior
to delivery of the vessel(s) under the applicable contract. Section 8.3 No
Further Negative Pledges. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement and the other Credit Documents) that limits the ability of any Credit
Party or any such Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this Section 8.3 shall not
prohibit (i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under Section
8.9 pending the consummation of such disposition, and (iv) customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business. Notwithstanding the foregoing or anything in this
Agreement to the contrary, at no time shall the Credit Parties be permitted to
create, incur, assume or suffer to exist Liens on any interest (fee, leasehold
or otherwise) owned by the Borrower or any of its Subsidiaries as of the
ClosingFourth Amendment Effective Date in any real property located in the State
of FloridaReal Estate Asset. Section 8.4 Restricted Payments. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that: (a) each Subsidiary of the Borrower may make
Restricted Payments to the Borrower; and 98



--------------------------------------------------------------------------------



 
[orionfourthamendment125.jpg]
(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests of such Person; and (c) the Credit
Parties may repurchase any class of Equity Interest of any other Credit Party so
long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) the Consolidated Leverage Ratio is less than or
equal to 2.00 to 1.00 after giving effect to such repurchases. Section 8.5
Burdensome Agreements. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (i) pay dividends or
make any other distributions to the Borrower or other Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to the
Borrower or any other Credit Party, (iii) make loans or advances to the Borrower
or any other Credit Party, (iv) sell, lease or transfer any of its property to
the Borrower or any other Credit Party, (v) pledge its property pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) act as a Borrower or Credit Party pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(iv) above) for (1) this Agreement and the other Credit Documents,
(2) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (3)
any Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.9 pending the consummation of such sale. Section 8.6
Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person, including
any joint venture and any Foreign Subsidiary, except: (a) Investments in cash
and Cash Equivalents and deposit accounts or securities accounts in connection
therewith; (b) equity Investments owned as of the Closing Date in any
Subsidiary; (c) intercompany loans to the extent permitted under Section 8.1(b)
and guarantees to the extent permitted under Section 8.1(c); (d) Investments
existing on the Closing Date and described on Schedule 8.6; (e) Investments
constituting Swap Agreements permitted by Section 8.1(f); (f) Permitted
Acquisitions; (g) Investments constituting accounts receivable, trade debt and
deposits for the purchase of goods, in each case made in the ordinary course of
business; (h) other Investments not listed above and not otherwise prohibited by
this Agreement in an aggregate amount outstanding at any time (on a cost basis)
not to exceed $10,000,000. 99



--------------------------------------------------------------------------------



 
[orionfourthamendment126.jpg]
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4. Section 8.7 Use of
Proceeds. No Credit Party shall use the proceeds of any Credit Extension of the
Loans except pursuant to Section 7.9. Section 8.8 Financial Covenants. The
Credit Parties shall not: (a) Consolidated Leverage Ratio. Commencing with the
Fiscal Quarter ended SeptemberJune 30, 2017,2018, permit the Consolidated
Leverage Ratio as of the end of any Fiscal Quarter of the Borrower to exceed
3.00 to 1.00.1.00; provided, however, that solely during a Permitted Acquisition
Increase Period, the Consolidated Leverage Ratio may be greater than 3.00 to
1.00 but shall in no event exceed 3.50 to 1.00; provided, further, that (i) the
maximum Consolidated Leverage Ratio shall return to 3.00 to 1.00 for at least
one Fiscal Quarter following the first Permitted Acquisition Increase Period
(such Fiscal Quarter, the “Reset Quarter”), (ii) the earliest a second Permitted
Acquisition Increase Period may be declared is the Fiscal Quarter immediately
following the Reset Quarter and (iii) there shall be no more than two (2)
Permitted Acquisition Increase Periods during the term of this Agreement. (b)
Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any Fiscal Quarter of the Borrower to be less
than 1.25 to 1.00. Section 8.9 Fundamental Changes; Disposition of Assets;
Acquisitions. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, enter into any Acquisition or transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or make any Asset Sale, or acquire by purchase or otherwise (other
than purchases or other acquisitions of inventory and materials and the
acquisition of equipment and capital expenditures in the ordinary course of
business, subject to Section 8.17) any vessel, the business, property or fixed
assets of, or Equity Interests or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except: (a) any Subsidiary of the Borrower may be merged with or into the
Borrower or any Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any other Subsidiary; provided, in the case of
such a merger, (i) if the Borrower is party to the merger, the Borrower shall be
the continuing or surviving Person and (ii) if any Guarantor is a party to such
merger, then a Guarantor shall be the continuing or surviving Person; (b) Asset
Sales, (i) the proceeds of which when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, do not exceed $20,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of the applicable Credit Party (or similar governing body)),
and (2) no less than seventy-five percent (75%) of such proceeds shall be paid
in cash; and (c) Investments made in accordance with Section 8.6. Section 8.10
Disposal of Subsidiary Interests. Except for any sale of all of its interests in
the Equity Interests of any of its Subsidiaries in compliance with the
provisions of Section 8.9 and except for 100



--------------------------------------------------------------------------------



 
[orionfourthamendment127.jpg]
Liens securing the Obligations, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by Applicable Laws; or (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws. Section 8.11 Sales and Lease-Backs. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Credit Party or any Subsidiary (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
the Borrower or any other Credit Party), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Borrower or any other Credit Party to any Person (other than
the Borrower or any other Credit Party) in connection with such lease. Section
8.12 Transactions with Affiliates and Insiders. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any officer, director or
Affiliate of the Borrower or any its Subsidiaries on terms that are less
favorable to the Borrower or such Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not an officer, director
or Affiliate of the Borrower or any of its Subsidiaries; provided, the foregoing
restriction shall not apply to (a) any transaction between or among the Credit
Parties and (b) normal and reasonable compensation and reimbursement of expenses
of officers and directors in the ordinary course of business. Section 8.13
Prepayment of Other Funded Debt. No Credit Party shall, nor shall it permit any
of its Subsidiaries to: (a) after the issuance thereof, amend or modify (or
permit the amendment or modification of) the terms of any Funded Debt in a
manner adverse to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto); or (b) except in connection with a refinancing or refunding
permitted hereunder, make any voluntary prepayment, redemption, defeasance or
acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents, intercompany Indebtedness permitted
hereunder and Indebtedness permitted under Section 8.1(b)). Section 8.14 Conduct
of Business. From and after the Closing Date, no Credit Party shall, nor shall
it permit any of its Subsidiaries to, engage in any business other than the
businesses engaged in by such Credit Party or such Subsidiary on the Closing
Date and businesses that are substantially similar, related or incidental
thereto. Section 8.15 Fiscal Year; Accounting Changes. No Credit Party shall,
nor shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31. No Credit Party shall, nor shall it permit any of its Subsidiaries
to change its accounting method (except in accordance with GAAP) in any manner
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders. 101



--------------------------------------------------------------------------------



 
[orionfourthamendment128.jpg]
Section 8.16 Amendments to Organizational Agreements/Material Agreements. Unless
consented to in writing by the Administrative Agent in its sole discretion, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders. Section 8.17 Capital Expenditures.
The Credit Parties shall not permit Consolidated Capital Expenditures in any
Fiscal Year to exceed $35,000,000 in the aggregate plus the unused amount
available for Consolidated Capital Expenditures under this Section 8.17 for the
immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal year); provided, that with respect to any fiscal year, capital
expenditures made during any such fiscal year shall be deemed to be made first
with respect to the applicable limitation for such year and then with respect to
any carry forward amount to the extent applicable. Section 8.18 Negative
Covenants Relating to the Vessels. The Credit Parties shall not do any act or
voluntarily suffer or permit any act to be done whereby any insurance required
hereunder or under any of the Fleet Mortgage shall or may be suspended, impaired
or defeated, or suffer or permit any Vessel to engage in any voyage or carry any
cargo not permitted under the policies of insurance then in effect covering such
Vessel. Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1
Events of Default. If any one or more of the following conditions or events
shall occur: (a) Failure to Make Payments When Due. Failure by any Credit Party
to pay (i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or (b)
Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $5,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (c) Breach of
Certain Covenants. Failure of any Credit Party to perform or comply with any
term or condition contained in Section 7.1, Section 7.2, Section 7.5, Section
7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11, Section 7.12, Section
7.13, Section 7.14, Section 7.19 or Section 8; or 102



--------------------------------------------------------------------------------



 
[orionfourthamendment129.jpg]
(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or (e) Other Defaults Under Credit Documents. Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 9.1, and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of such Borrower becoming aware of such default, or (ii)
receipt by the Borrower of notice from the Administrative Agent or any Lender of
such default; or (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of its Subsidiaries under the
Bankruptcy Code or other Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party or any of its Subsidiaries,
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Credit Party or any of its Subsidiaries for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment
of Receiver, etc. (i) Any Credit Party or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or other Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Subsidiaries or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of $2,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Credit
Party or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or (ii) any non-monetary judgment or order shall be rendered against any
Credit Party or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or 103



--------------------------------------------------------------------------------



 
[orionfourthamendment130.jpg]
(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or (j) Pension Plans. There
shall occur one or more ERISA Events which individually or in the aggregate
results in liability of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term hereof
and which is not paid by the applicable due date; or (k) Change of Control. A
Change of Control shall occur; or (l) Invalidity of Credit Documents and Other
Documents. At any time after the execution and delivery thereof, (i) this
Agreement or any other Credit Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations (other than
contingent and indemnified obligations not then due and owing) in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, or (ii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party; or
(m) Vessels. (a) A proceeding shall have been commenced on behalf of the United
States of America to effect the forfeiture of any of the Vessels or any notice
shall have been issued on behalf of the United States of America of the seizure
of any of the Vessels or to the effect that the Certificate of Documentation of
any of the Vessels is subject to cancellation or revocation, for any reason
whatsoever and the Borrower shall have failed within thirty (30) days of the
occurrence thereof to have assigned and pledged to the Collateral Agent, or
cause to have assigned and pledged to the Collateral Agent, additional
collateral having an aggregate value (as determined by the Collateral Agent in
its sole discretion) at least equal to the agreed value (as set forth on
Schedule 6.10(d)) of such Vessel or (b) the Borrower or any Credit Party shall
lose its status as a citizen of the United States of America for the purpose of
operating vessels in the coastwise trade in accordance with Section 2 of the
Shipping Act. Section 9.2 Remedies. Upon the occurrence of any Event of Default
described in Section 9.1(f) or Section 9.1(g), automatically, and upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Borrower by the Administrative Agent, (A) the Revolving Commitments, if any, of
each Lender having such Revolving Commitments and the obligation of any Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of 104



--------------------------------------------------------------------------------



 
[orionfourthamendment131.jpg]
Default specified in Section 9.1(f) and Section 9.1(g) to pay) to the
Administrative Agent such additional amounts of cash, to be held as security for
such Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding under arrangements acceptable to the Administrative Agent, equal to
the Outstanding Amount of the Letter of Credit Obligations at such time.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been cured to the
satisfaction of the Required Lenders or waived in writing in accordance with the
terms of Section 11.4. Section 9.3 Application of Funds. After the exercise of
remedies provided for in Section 9.2 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such; Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders including without limitation all
reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Agreement between the Borrower or any of its Subsidiaries
and any Swap Provider, to the extent such Swap Agreement is permitted hereunder,
(c) payments of amounts due under any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Treasury Management Bank, and (d)
the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Laws. Subject to Section 2.3, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to 105



--------------------------------------------------------------------------------



 
[orionfourthamendment132.jpg]
payments from other Credit Parties to preserve the allocation to Obligations
otherwise set forth above in this Section. Notwithstanding the foregoing,
Secured Swap Obligations and Secured Treasury Management Obligations shall be
excluded from the application described above if the Administrative Agent has
not received a Secured Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Qualifying Swap Provider or Qualifying Treasury Management Bank, as the case may
be. Each Qualifying Swap Provider or Qualifying Treasury Management Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section X for
itself and its Affiliates as if a “Lender” party hereto. Section 10 AGENCY
Section 10.1 Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Regions Bank to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and no Credit Party
nor any of its Subsidiaries shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. (b) Each of the Lenders hereby irrevocably appoints,
designates and authorizes the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each Collateral Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any Collateral Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Collateral Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the Collateral
Documents with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Collateral Agent shall
act on behalf of the Lenders with respect to any Collateral and the Collateral
Documents, and the Collateral Agent shall have all of the benefits and
immunities (i) provided to the Administrative Agent under the Credit Documents
with respect to any acts taken or omissions suffered by the Collateral Agent in
connection with any Collateral or the Collateral Documents as fully as if the
term “Administrative Agent” as used in 106



--------------------------------------------------------------------------------



 
[orionfourthamendment133.jpg]
such Credit Documents included the Collateral Agent with respect to such acts or
omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent. Section 10.2 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary of the Borrower or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders. Section 10.3
Exculpatory Provisions. (a) The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent: (i) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (iii) shall not, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank. 107



--------------------------------------------------------------------------------



 
[orionfourthamendment134.jpg]
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. Section 10.4 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower and its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Section 10.5 Delegation
of Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents. Section 10.6 Resignation of Administrative
Agent. (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a 108



--------------------------------------------------------------------------------



 
[orionfourthamendment135.jpg]
successor has been appointed such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
servicing as Administrative Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law by notice in writing to the Borrower and such Person remove such
Person as the Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date. (c) With effect
from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Banks under any of the Credit
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Section
10 and Section 11.2 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent. Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each
of the Lenders and the Issuing Banks acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.8 No Other Duties, etc. Anything herein to
the contrary notwithstanding, the Book Manager, Lead Arranger, Co-Documentation
Agents or Co-Syndication Agents listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
109



--------------------------------------------------------------------------------



 
[orionfourthamendment136.jpg]
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder. Section 10.9 Administrative Agent
May File Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 2.10 and Section 11.2) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Issuing Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 2.10 and Section 11.2).
Section 10.10 Collateral Matters. (a) The Lenders (including each Issuing Bank
and the Swingline Lender) irrevocably authorize the Administrative Agent and the
Collateral Agent, at its option and in its discretion, (i) to release any Lien
on any property granted to or held under any Credit Document securing the
Obligations (x) upon termination of the commitments under this Agreement and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made), (y)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance with the terms of this Agreement,
or (z) subject to Section 11.4, if approved, authorized or ratified in writing
by the Required Lenders; (ii) to subordinate any Lien on any property granted to
or held under any Credit Document securing the Obligations to the holder of any
Lien on such property that is permitted by Section 8.2(m); and 110



--------------------------------------------------------------------------------



 
[orionfourthamendment137.jpg]
(iii) to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Credit Party as a result of
a transaction permitted under the Credit Documents. Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Section. (b) The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. (c) Anything contained in any
of the Credit Documents to the contrary notwithstanding, each of the Credit
Parties, the Administrative Agent, the Collateral Agent and each holder of the
Obligations hereby agree that (i) no holder of the Obligations shall have any
right individually to realize upon any of the Collateral or to enforce this
Agreement, the Notes or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the holders of the Obligations in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent, and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the holders of the Obligations (but not any Lender or Lenders
in its or their respective individual capacities unless the Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition. (d) No
Secured Swap Agreement or Secured Treasury Management Agreement will create (or
be deemed to create) in favor of any Qualifying Swap Provider or any Qualifying
Treasury Management Bank, respectively that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Provider and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Providers
and Qualifying Treasury Management Banks, in their capacity as such, shall not
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein. 111



--------------------------------------------------------------------------------



 
[orionfourthamendment138.jpg]
Section 11 MISCELLANEOUS Section 11.1 Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to the Administrative Agent, the Borrower
or any other Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B: (ii) if to any Lender, any
Issuing Bank or Swingline Lender, to the address, telecopier number, electronic
mail address or telephone number in its Administrative Questionnaire on file
with the Administrative Agent. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent and the
Borrower that it is incapable of receiving notices under such Section by
electronic communication. The Administrative Agent or any Credit Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient (c) Change of
Address, Etc. Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto. 112



--------------------------------------------------------------------------------



 
[orionfourthamendment139.jpg]
(d) Platform. (i) Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). (ii) The Platform is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform. Section 11.2 Expenses;
Indemnity; Damage Waiver. (a) Costs and Expenses. The Credit Parties shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Bank (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Indemnification by the Credit Parties. The Credit Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the 113



--------------------------------------------------------------------------------



 
[orionfourthamendment140.jpg]
Borrower or any other Credit Party) other than such Indemnitee or its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any other Credit Party, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Credit Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Collateral Agent (or any sub-agent thereof), any Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent), the applicable Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (in each case, determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby. 114



--------------------------------------------------------------------------------



 
[orionfourthamendment141.jpg]
(e) Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices). (f) Survival. The
provisions of this Section shall survive resignation or replacement of the
Administrative Agent, Collateral Agent, any Issuing Bank, the Swingline Lender
or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder. Section 11.3
Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender, such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, such Issuing Bank or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each of the Lenders and the
Issuing Banks agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.4 Amendments and Waivers. (a) Required Lenders’ Consent. Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrower Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove (x) any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender except
to the extent such waiver, amendment or modification affects such 115



--------------------------------------------------------------------------------



 
[orionfourthamendment142.jpg]
Defaulting Lender differently than other affected Lenders, (iv) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow any Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders. (b) Affected Lenders’ Consent. Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in clause (a)(iii) above) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would: (i) extend the Revolving Commitment Termination Date; (ii) waive, reduce
or postpone any scheduled repayment (but not prepayment) or alter the required
application of any payment pursuant to Section 2.13(d) or any prepayment
pursuant to Section 2.12 or the application of funds pursuant to Section 9.3, as
applicable; (iii) extend the stated expiration date of any Letter of Credit,
beyond the Revolving Commitment Termination Date; (iv) reduce the principal of
or the rate of interest on any Loan (other than any waiver of the imposition of
the Default Rate pursuant to Section 2.9) or any fee or premium payable
hereunder; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder; (v) extend the time for payment of any such
interest or fees; (vi) reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit; (vii) amend,
modify, terminate or waive any provision of this Section 11.4(b) or Section
11.4(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required; (viii) change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”
or “Term Loan A Commitment Percentage”, “Fourth Amendment Replacement Term Loan
Commitment Percentage” or “Revolving Commitment Percentage” or modify the amount
of the Commitment of any Lender; (ix) release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their obligations
hereunder, in each case, except as expressly provided in the Credit Documents;
or 116



--------------------------------------------------------------------------------



 
[orionfourthamendment143.jpg]
(x) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder). (c) Other Consents. No amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by the Borrower or any other Credit Party therefrom, shall: (i)
increase any Revolving Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Revolving Commitment of any Lender; (ii)
amend, modify, terminate or waive any provision hereof relating to the Swingline
Sublimit or the Swingline Loans without the consent of the Swingline Lender;
(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.3(e) without the written consent of the Administrative Agent and of each
Issuing Bank; or (iv) amend, modify, terminate or waive any provision of this
Section 11 as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent. (d) Execution of Amendments, etc. The Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.4
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Borrower, on such Borrower. Section 11.5 Successors and
Assigns. (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. 117



--------------------------------------------------------------------------------



 
[orionfourthamendment144.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s commitments and the
loans at the time owing to it (in each case with respect to any credit facility)
or contemporaneous assignments to Approved Funds that equal at least to the
amounts specified in subsection (b)(i)(B) of this Section in the aggregate) or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section, the aggregate amount of the
commitment (which for this purpose includes loans and obligations in respect
thereof outstanding thereunder) or, if the commitment is not then in effect, the
principal outstanding balance of the loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $2,500,000, in the case of any assignment in respect of
any Revolving Commitments and/or Revolving Loans, or $1,000,000, in the case of
any assignment in respect of any Term Loan Commitments and/or Term Loans, unless
each of the Administrative Agent and, so long as no Event of Default shall have
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed). (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Commitments and Loans assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations on a non-pro rata basis as between its Revolving Commitment and/or
Revolving Loans, on the one hand, and any Term Loan Commitment and/or Term
Loans, on the other the hand. (iii) Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default shall have occurred and is continuing at the time
of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) commitments under revolving credit facilities and
unfunded commitments 118



--------------------------------------------------------------------------------



 
[orionfourthamendment145.jpg]
under term loan facilities if such assignment is to a Person that is not a
Lender with a commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded Term
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and (D) the consent of the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment. (iv) Assignment Agreement. The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with a processing and recordation fee in the
amount of $3,500, unless waived, in whole or in part by the Administrative Agent
in its discretion. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment Certain
Persons. No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
person. (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment Agreement, the assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the 119



--------------------------------------------------------------------------------



 
[orionfourthamendment146.jpg]
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at their own expense, Notes to the assignee evidencing
the interests taken by way of assignment hereunder. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section. (c) Register. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in the United States, a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.2(c) with respect to any payments made by such
Lender to its Participant(s). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (b) or (c) of Section 11.4 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.2, 3.1 and 3.3(subject to the requirements and limitations therein,
including the requirements under Section 3.3(f) (it being understood that the
documentation required under Section 3.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 3.4 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.3, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 120



--------------------------------------------------------------------------------



 
[orionfourthamendment147.jpg]
2.17 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement, or any promissory notes
evidencing its interests hereunder, to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Section 11.6 Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. Section 11.7
Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension. Notwithstanding anything herein
or implied by law to the contrary, the agreements of each Credit Party set forth
in Section 3.1(c), Section 3.2, Section 3.3, Section 11.2, Section 11.3, and
Section 11.10 and the agreements of the Lenders and the Agents set forth in
Section 2.14, Section 10.3 and Section 11.2(c) shall survive the payment of the
Loans, the cancellation, expiration or cash collateralization of the Letters of
Credit, and the termination hereof. Section 11.8 No Waiver; Remedies Cumulative.
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents, any Swap Agreements or
any Treasury Management Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.
Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or 121



--------------------------------------------------------------------------------



 
[orionfourthamendment148.jpg]
in payment of any or all of the Obligations. To the extent that any Credit Party
makes a payment or payments to the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lenders (or to the Administrative Agent, on behalf of
Lenders), or the Administrative Agent, the Collateral Agent, the Issuing Banks
or the Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state or
federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred. Section 11.10
Severability. In case any provision in or obligation hereunder or any Note or
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. Section
11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or Term Loan Commitment
of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.9, each Lender shall be entitled to protect and enforce its rights arising
under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose. Section 11.12 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect. Section
11.13 Applicable Laws. (a) Governing Law. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York. (b)
Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York county and of the
United States District Court of the Southern District of New York, any appellate
court from any thereof or any jurisdiction where a Vessel may be found, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or court in a jurisdiction where a Vessel is located, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction. 122



--------------------------------------------------------------------------------



 
[orionfourthamendment149.jpg]
(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. (d) Service of Process. Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
11.1. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law. Section 11.14
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section 11.15
Confidentiality. Each of the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in (including, for purposes hereof, any new lenders
invited to join hereunder on an increase in the Loans and Commitments hereunder,
whether by exercise of an accordion, by way of amendment or otherwise), any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower or its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 123



--------------------------------------------------------------------------------



 
[orionfourthamendment150.jpg]
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders acknowledges that (i) the Information
may include material non-public information concerning the Borrower or any
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including United States federal and state securities laws. Section 11.16 Usury
Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties.In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder. Section 11.17 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Credit Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received 124



--------------------------------------------------------------------------------



 
[orionfourthamendment151.jpg]
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm’s-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, on the other
hand, (ii) the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates or any other
Person and (ii) the Administrative Agent does not have any obligation to any
Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) the Administrative Agent and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
the Administrative Agent does not have any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement or in any amendment,
waiver, modification or consent relating hereto shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Act hereby notifies each of the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the Patriot Act. Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: 125



--------------------------------------------------------------------------------



 
[orionfourthamendment152.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Signatures on Following
Page(s)] 126



--------------------------------------------------------------------------------



 
[orionfourthamendment153.jpg]
ANNEX B Appendix A to Credit Agreement LENDERS, COMMITMENTS AND COMMITMENT
PERCENTAGES Initial Term Loan Initial Term Loan Initial Term Loan Commitment
Lender Commitment Percentage Regions Bank $18,243,243.25 13.51351352% Bank of
America, N.A. $15,324,324.32 11.351351348% BOKF, NA dba Bank of $15,324,324.32
11.351351348% Texas Branch Banking and Trust $15,324,324.32 11.351351348%
Company Frost Bank $13,500,000.00 10.0% NBH Bank $12,770,270.27 9.459459459%
IBERIABANK $12,770,270.27 9.459459459% KeyBank National $12,770,270.27
9.459459459% Association Trustmark National Bank $10,945,945.95 8.108108111%
First Tennessee Bank NA $8,027,027.03 5.945945948% Total $135,000,000.00 100.0%
Fourth Amendment Replacement Term Loan Fourth Amendment Fourth Amendment
Replacement Replacement Term Loan Term Loan Commitment Lender Commitment
Percentage Regions Bank $10,687,500.00 17.813% Bank of America, N.A.
$7,875,000.00 13.125% BOKF, NA dba Bank of $7,500,00.00 12.500% Texas KeyBank
National $6,375,000.00 10.625% Association NBH Bank $5,625,000.00 9.375%
IBERIABANK $5,625,000.00 9.375% Trustmark National Bank $5,625,000.00 9.375%
First Tennessee Bank NA $5,625,000.00 9.375% Branch Banking and Trust
$5,062,500.00 8.438% Company Total $60,000,000.00 100.0%



--------------------------------------------------------------------------------



 
[orionfourthamendment154.jpg]
Revolving Commitments Revolving Commitment Lender Revolving Commitment
Percentage Regions Bank $17,812,500.00 17.813% Bank of America, N.A.
$13,125,000.00 13.125% BOKF, NA dba Bank of $12,500,000.00 12.500% Texas KeyBank
National 10,625,000.00 10.625% Association NBH Bank 9,375,000.00 9.375%
IBERIABANK 9,375,000.00 9.375% Trustmark National Bank 9,375,000.00 9.375% First
Tennessee Bank NA 9,375,000.00 9.375% Branch Banking and Trust $8,437,500.00
8.438% Company Total $100,000,000.00 100.0%



--------------------------------------------------------------------------------



 
[orionfourthamendment155.jpg]
ANNEX C SCHEDULES Schedule 6.2 Equity Interests and Ownership Issuer Owner
Interests Ownership Percentage Orion Marine Group, Orion Administrative
Services, Inc. Membership Interest 100% LLC Orion Corporate Orion Group
Holdings, Inc. Membership Interest 100% Services, LLC Orion Government Orion
Marine Contractors, Inc. & Membership Interest 50% / 50% Services, LLC Orion
Construction, L.P. Tony Bagliore T.A.S. Commercial Stock 100% Concrete, Inc.
(d/b/a Concrete Construction, T.A.S. Commercial L.L.C. Concrete CTX)



--------------------------------------------------------------------------------



 
[orionfourthamendment156.jpg]
ANNEX D NEW GUARANTORS Taxpayer Identification Number; Organizational Number New
Guarantor Jurisdiction of Taxpayer Organizational Organization Identification
Number Number Orion Marine Group, TX 32060644922 0802468829 LLC Orion Corporate
TX 32065750500 0802888763 Services, LLC Orion Government WA 32066125330
0802924512 Services, LLC Tony Bagliore TX 32041485163 0801246274 Concrete, Inc.
(d/b/a T.A.S. Commercial Concrete CTX) Changes in Legal Name or State of
Formation; Mergers, Consolidations and other Changes in Structure: None Equity
Interests Issuer Owner Type of Number Certificate % Security of Number Ownership
Shares Orion Marine Orion Administrative Membership N/A N/A 100% Group, LLC
Services, Inc. Interest Orion Corporate Orion Group Holdings, Membership N/A N/A
100% Services, LLC Inc. Interest Orion Government Orion Marine Membership N/A
N/A 50% / 50% Services, LLC Contractors, Inc. & Interest Orion Construction,
L.P. Tony Bagliore T.A.S. Commercial Stock 100 001 & 002 100% Concrete, Inc.
Concrete Construction, (d/b/a T.A.S. L.L.C. Commercial Concrete CTX)



--------------------------------------------------------------------------------



 